Case 6:20-cv-00541-ADA Document 44-3 Filed 02/05/21 Page 1 of 111




                         EXHIBIT B
     Case 6:20-cv-00541-ADA Document 44-3 Filed 02/05/21 Page 2 of 111




    IN THE UNITED STATES PATENT AND TRADEMARK OFFICE

In re Patent of:             Wang et al.
U.S. Patent No.:             8,429,480       Attorney Docket No.: 35548-0130IP1
Issue Date:                  April 23, 2013
Appl. Serial No.:            12/681,687
§371(c)(1), (2), (4) Date:   June 24, 2010
Title:                       USER SPECIFIC LOAD BALANCING


                 DECLARATION OF MR. PETER RYSAVY




                                       1
                                                                   HUAWEI 1003
         Case 6:20-cv-00541-ADA Document 44-3 Filed 02/05/21 Page 3 of 111




TABLE OF CONTENTS
I.      ASSIGNMENT .................................................................................................4

II.     QUALIFICATIONS .........................................................................................4

III. LEGAL PRINCIPLES ......................................................................................7

         A.        Obviousness...........................................................................................7

         B.        Claim Construction ...............................................................................8

IV. PERSON OF ORDINARY SKILL IN THE ART ...........................................9

V.      MATERIALS CONSIDERED .......................................................................10

VI. BACKGROUND OF THE ’480 PATENT.....................................................13

         A.        Technical Overview ............................................................................13

         B.        Overview Of Proposed Techniques ....................................................21

         C.        Summary Of File History ....................................................................23

VII. OVERVIEW OF CONCLUSIONS FORMED ..............................................23

VIII. OVERVIEW OF PRIOR ART REFERENCES .............................................25

         A.        CATT183.............................................................................................25

         B.        Nokia476 .............................................................................................27

         C.        Ranta ....................................................................................................28

         D.        TS_36_300 ..........................................................................................29

         E.        CATT115.............................................................................................31

         F.        Kuusela ................................................................................................32

IX. ANALYSIS OF COMBINATION BASED ON CATT183 AND NOKIA476
    .........................................................................................................................33

         A.        First Predictable Combination Overview ............................................33


                                                              2
        Case 6:20-cv-00541-ADA Document 44-3 Filed 02/05/21 Page 4 of 111




        B.       Second Predictable Combination Overview .......................................38

        C.       Analysis Of Claim Elements ...............................................................40

X.     ANALYSIS OF COMBINATION BASED ON CATT183, NOKIA476,
       AND RANTA .................................................................................................48

XI. ANALYSIS OF COMBINATION BASED ON CATT183, NOKIA476,
    AND TS_36_300 ............................................................................................50

XII. ANALYSIS OF COMBINATION BASED ON CATT183, NOKIA476,
     TS_36_300, AND CATT115 ..........................................................................52

        A.       First Predictable Combination Overview ............................................52

        B.       Second Predictable Combination Overview .......................................57

        C.       Analysis Of Claim Elements ...............................................................59

XIII. ANALYSIS OF COMBINATION BASED ON CATT183, NOKIA476,
      TS_36_300, CATT115, AND RANTA ..........................................................66

XIV. ANALYSIS OF COMBINATION BASED ON CATT115, KUUSELA,
     AND TS_36_300 ............................................................................................67

        A.       Combination Overview .......................................................................67

        B.       Analysis Of Claim Elements ...............................................................74

XV. ANALYSIS OF COMBINATION BASED ON CATT115, KUUSELA,
    TS_36_300, AND NOKIA476 .......................................................................80

XVI. ANALYSIS OF COMBINATION BASED ON CATT115, KUUSELA,
     TS_36_300, AND RANTA ............................................................................82

XVII.    ANALYSIS OF COMBINATION BASED ON CATT115,
     KUUSELA, AND NOKIA476 .......................................................................83

XVIII.  ANALYSIS OF COMBINATION BASED ON CATT115,
    KUUSELA, NOKIA476, AND TS_36_300 ..................................................86

XIX. CONCLUSION ...............................................................................................90



                                                        3
      Case 6:20-cv-00541-ADA Document 44-3 Filed 02/05/21 Page 5 of 111




I, Peter Rysavy, declare as follows:

I.    ASSIGNMENT

      1.     I have been retained as a technical expert by counsel on behalf of

Huawei Technologies Co., Ltd. (“Huawei”). I understand that Huawei is

requesting that the Patent Trial and Appeal Board institute an inter partes review

(“IPR”) proceeding with respect to U.S. Patent No. 8,429,480. (the ’480 patent)

(Ex-1001).

      2.     I have been asked to provide my independent analysis of the ’480

patent in light of the prior art publications cited in Section V below.

      3.     I am not, and never have been, an employee of Huawei. I received no

compensation for this declaration beyond my normal hourly compensation based

on my time actually spent analyzing the ‘480 patent, the prior art publications cited

in Section V below, and issues related thereto, and I will not receive any added

compensation based on the outcome of any IPR or other proceeding involving

the ’480 patent.

II.   QUALIFICATIONS

      4.     I graduated with BSEE and MSEE degrees from Stanford University

in 1979, with my master’s degree emphasizing communications technologies.

      5.     From 1988 to 1993, I was vice president of engineering and

technology at Traveling Software (later renamed LapLink), at which projects


                                           4
      Case 6:20-cv-00541-ADA Document 44-3 Filed 02/05/21 Page 6 of 111




included LapLink, LapLink Wireless, and connectivity solutions for a wide variety

of computing platforms. During this period, I was responsible for evaluating

wireless communications technologies for use with the LapLink file transfer and

synchronization product families. I also managed the development of a short-range

wireless modem called LapLink Wireless that replaced a serial-data cable

connection between computers. Prior to Traveling Software, I spent seven years at

Fluke Corporation, where I worked on data-acquisition products and touch-screen

technology.

      6.      I am now the president of the consulting firm Rysavy Research LLC

and have worked as a consultant in the field of networking systems and wireless

technology since 1993. As a consultant I specialize in wireless systems, including

the wireline networking systems that support them. My work includes working

with networking protocols at all layers of the protocol stack, including the TCP/IP

family of protocols. One of my clients in 1994 was McCaw Cellular (which later

became AT&T Wireless), the leading U.S. cellular company at the time. I did

multiple projects for McCaw Cellular, helping me develop my expertise in

networking technologies.

      7.      Beginning in 1994, I began teaching public courses, including courses

that I taught at Portland State University, the University of California at Los

Angeles, at conferences, and through my own organization. These courses included


                                          5
      Case 6:20-cv-00541-ADA Document 44-3 Filed 02/05/21 Page 7 of 111




content about cellular networks, Wi-Fi and other wireless local area networks,

Bluetooth, paging, and mobile-application architectures.

      8.     Past projects have included reports on the evolution of wireless

networking technologies, evaluation of wireless technologies, strategic

consultations, system design, articles, courses and webcasts, network performance

measurement, test reports, and involvement in multiple patent litigation cases. My

past and current clients include more than one hundred organizations.

      9.     I have written more than one hundred and eighty articles, reports, and

papers, and have taught more than forty public courses and webcasts, on

networking technologies. I have also performed technical evaluations of many

wireless networking technologies, including mobile browsers, wireless e-mail

systems, municipal/mesh Wi-Fi networks, Wi-Fi hotspot networks, cellular-data

services, and social networking applications.

      10.    From 2000 to 2016, as part of my consulting practice, I was the

executive director of the Portable Computer and Communications Association

(PCCA), which was formally incorporated in May of 1993, then operated as the

Wireless Technology Association. The PCCA’s mission was to promote the

interoperability of wireless-data systems, and its initial work was to develop

interfaces between computers and wireless modems.




                                          6
       Case 6:20-cv-00541-ADA Document 44-3 Filed 02/05/21 Page 8 of 111




       11.   In the more than twenty-five years of my consulting career, I have

studied or worked with nearly every major wireless technology related to cellular

networks and wireless local-area networks. Further detail on my background and

work experience, along with a list of my publications and the cases in which I have

given testimony, is contained in my CV.

III.   LEGAL PRINCIPLES
       12.   In forming my analysis and conclusions expressed in this declaration,

I have applied the legal principles described in the following paragraphs, which

were provided to me by counsel for the Petitioner.

       A.    Obviousness
       13.   I have been informed that a patent claim is invalid as “obvious” in

light of one or more prior art references if it would have been obvious to a person

of ordinary skill in the art at the time of the alleged invention (“POSITA”), taking

into account (1) the scope and content of the prior art, (2) the differences between

the prior art and the claims, (3) the level of ordinary skill in the art, and (4) any so

called “secondary considerations” of non-obviousness, which include: (i) “long felt

need” for the claimed invention, (ii) commercial success attributable to the claimed

invention, (iii) unexpected results of the claimed invention, and (iv) “copying” of

the claimed invention by others.

       14.   While I do not know the exact date that the alleged invention claimed

in the ’480 patent was made, I do know that the ’480 patent claims priority to a
                                            7
      Case 6:20-cv-00541-ADA Document 44-3 Filed 02/05/21 Page 9 of 111




provisional patent application filed on October 5, 2007. For purposes of my

obviousness analysis, I have applied a date of October 5, 2007, as the date of the

alleged invention, although in many cases the same analysis would hold true even

if the date of the alleged invention were earlier.

      15.    I have been informed that a claim can be obvious in light of a single

prior art reference or multiple prior art references. To be obvious in light of a

single prior art reference or multiple prior art references, there must be a reason

that would have prompted a POSITA to modify or supplement the single prior art

reference, or to combine two or more references, in a manner that provides the

elements of the claimed invention. This reason may come from a teaching,

suggestion, or motivation to combine, or may come from the reference(s)

themselves, the knowledge or “common sense” of a POSITA, or from the nature of

the problem to be solved, and this reason may be explicit or implicit from the prior

art as a whole. I have been informed that, under the law, the combination of

familiar elements according to known methods is likely to be obvious when it does

no more than yield predictable results. I also understand it is improper to rely on

hindsight in making the obviousness determination.

      B.     Claim Construction
      16.    I understand that, for purposes of my analysis in this inter partes

review proceeding, the terms appearing in the patent claims should be interpreted


                                           8
      Case 6:20-cv-00541-ADA Document 44-3 Filed 02/05/21 Page 10 of 111




according to their “ordinary and customary meaning,” which is often referred to as

the Phillips standard. In determining the ordinary and customary meaning, I

understand that the words of a claim are first given their plain meaning that those

words would have had to a person of ordinary skill in the art at the time of the

alleged invention. I also understand that the structure of the claims, the

specification and file history also may be used to better construe a claim insofar as

the plain meaning of the claims cannot be understood. Moreover, I understand that

even treatises and dictionaries may be used, albeit under limited circumstances, to

determine the meaning attributed by a person of ordinary skill in the art to a claim

term at the time of filing. Unless otherwise noted, I have applied the plain and

ordinary meaning of the ’480 patent’s claim terms throughout my analysis.

      17.    I also understand that the words of the claims should be interpreted

through the lens of a POSITA at the time the alleged invention was made (not

today). Because I do not know at what date the alleged invention was made, I have

used the filing date of the provisional application to which the ’480 patent claims

priority (October 5, 2007).

IV.   PERSON OF ORDINARY SKILL IN THE ART

      18.    Based on my knowledge and experience in the field and my review of

the ’480patent and its file history, I believe that would have had at least a Master’s

degree in computer science, computer engineering, electrical engineering, or a


                                          9
     Case 6:20-cv-00541-ADA Document 44-3 Filed 02/05/21 Page 11 of 111




related field, with 3-5 years of experience in the field of wireless communication

systems. See Ex-1001, 1:13-16 (“relate[s] generally to wireless communication

systems[] …”). Such experience could be obtained through research and study in a

graduate program or through comparable exposure to research literature through

industry employment working in the field of data communications networks, and

additional years of experience could substitute for the advanced-level degree. My

analysis and conclusions as expressed herein are thus based on the perspective of a

person of ordinary skill in the art having this level of knowledge and skill at the

time of the alleged invention of the ’480 patent.

V.    MATERIALS CONSIDERED

      19.    The analysis and conclusions set forth in this declaration are informed

by my educational background and experiences in the field (see Section II). Based

on my above-described experience, I believe that I am considered to be an expert

in the field. Also, as detailed above, I understand and know of the capabilities of a

POSITA as of October 5, 2007, and I taught, participated in organizations, and

worked closely with many such persons whom I would consider to qualify as a

POSITA in the field during that time frame.

      20.    In general, as part of my independent analysis for this declaration, I

have considered the following: the background knowledge/technologies that were

commonly known to a POSITA before the earliest claimed priority date for


                                          10
     Case 6:20-cv-00541-ADA Document 44-3 Filed 02/05/21 Page 12 of 111




the ’480 patent; my own knowledge and experiences gained from my work

experience in the field and related disciplines; and my experience in working with

others involved in this field and related disciplines. In addition, I have analyzed the

following publications and materials:



      • Ex-1001          U.S. Pat. No. 8,429,480 to Wang et al. (“the ’480 patent”)

      • Ex-1002          File History of the ’480 Patent

      • Ex-1005          China Academy of Telecommunications Technology
                         (CATT), R2-074183, “Semi-Persistent Scheduling for UL
                         VoIP in TDD,” For Discussion and Decision at 3GPP
                         TSG-RAN WG2 Meeting #59bis in Shanghai, China
                         (October 8-12, 2007) (“CATT183”)

      • Ex-1006          Nokia, R2-070476, “Uplink Scheduling for VoIP,” For
                         Discussion and Decision at 3GPP TSG-RAN WG2
                         Meeting #57 in St. Louis, Missouri (February 12-16, 2007)
                         (“Nokia476”)

      • Ex-1007          China Academy of Telecommunications Technology
                         (CATT) and RITT, R2-070115, “Collision resolution
                         While Using Synchronous HARQ,” For Discussion at
                         3GPP TSG-RAN WG2 Meeting #56bis in Sorrento, Italy
                         (November 15-19, 2007) (“CATT115”)

      • Ex-1008          U.S. Patent Application Publication No. 2006/0256757
                         (“Kuusela”)

      • Ex-1009          3GPP TS 36.300 v8.1.0, Technical Specification Group
                         Radio Access Network; Evolved Universal Terrestrial
                         Radio Access (E-UTRA) and Evolved Universal
                         Terrestrial Radio Access Network (E-UTRAN); Overall
                         Description Stage 2 (Release 8) (“TS_36_300”)

                                          11
     Case 6:20-cv-00541-ADA Document 44-3 Filed 02/05/21 Page 13 of 111




      • Ex-1010          U.S. Patent Application Publication No. 2007/0177630
                         (“Ranta”)

      • Ex-1011          WSOU Investments, LLC v. Huawei Investment & Holding
                         Co., Ltd., Case No. 6:20-cv-544, Original Complaint For
                         Patent Infringement (W.D. Tex. June 17, 2020)

      • Ex-1012          LTE Overview, 3GPP, available at
                         https://www.3gpp.org/technologies/keywords-
                         acronyms/98-lte (accessed Nov. 7, 2020)

      • Ex-1013          3GPP TS 36.321 v1.0.0, Technical Specification Group
                         Radio Access Network; Evolved Universal Terrestrial
                         Radio Access (E-UTRA); Medium Access Control (MAC)
                         protocol specification (Release 8) (“TS_36_321”)

      • Ex-1014          UTRA-UTRAN Long Term Evolution (LTE) and 3GPP
                         System Architecture Evolution (SAE), Long Term
                         Evolution of the 3GPP Radio Technology, available at
                         ftp://ftp.3gpp.org/Inbox/2008_web_files/LTA_Paper.pdf
                         (accessed Nov. 8, 2020)

      • Ex-1015          Puttonen et al., Voice-over-IP Performance in UTRA Long
                         Term Evolution Downlink (May 2008)

      • Ex-1016          3GPP TS 36.211 v8.0.0, Technical Specification Group
                         Radio Access Network; Evolved Universal Terrestrial
                         Radio Access (E-UTRA); Physical channels and
                         modulation (Release 8) (“TS_36_211”)

      21.    Although this declaration refers to certain portions of the cited

references for the sake of brevity, it should be understood that these citations are

examples, and that one of ordinary skill in the art would have viewed the

references cited herein in their entireties and, for reasons detailed later, in

combination with other references cited herein or cited within those references

                                           12
      Case 6:20-cv-00541-ADA Document 44-3 Filed 02/05/21 Page 14 of 111




themselves. The references used in this declaration, therefore, should be viewed as

being cited and analyzed herein in their entireties.

VI.   BACKGROUND OF THE ’480 PATENT
      A.     Technical Overview
      22.    The ’480 patent relates to wireless communication systems, and

particularly describes techniques in the context of an “evolved UTRAN” system.

Ex-1001, 1:13-19, 1:58-63. Evolved UTRAN (Universal Terrestrial Radio Access

Network)—commonly branded as 4G Long Term Evolution (or simply “LTE”)—

refers to a wireless standard that was in active development by members of the

“3GPP” standards body at the time of the ’408 patent’s earliest possible priority

date (October 5, 2007). Ex-1012. LTE was intended to provide a wireless access

network designed for “high spectral efficiency, high peak data rates, short round

trip time as well as flexibility in frequency and bandwidth.” Id. LTE was also

optimized to support wireless access to the Evolved Packet System (EPS), which

was a “purely IP based” core offering packet-switched voice services in lieu of

circuit-switched services that were the norm in prior wireless systems such as

GSM. Id., 1. Formal work on the LTE standard commenced in 2004, and

continued for years thereafter (including during the October 2007 timeframe of

the ’408 patent’s earliest possible priority date) to complete Release 8. Ex-1014, 1.

“Release 8 was frozen in December 2008 and [] has been the basis for the first

wave of LTE equipment.” Ex-1012, 1.
                                          13
     Case 6:20-cv-00541-ADA Document 44-3 Filed 02/05/21 Page 15 of 111




      23.    E-UTRAN systems include base stations (referred to as the “e-

NodeB” or “eNB”) and wireless devices (referred to as “User Equipment” or

“UE”) such as smartphones that communicate over-the-air to deliver services to

end users. Ex-1009, 12-13. The eNBs interface on the back-end with the core

network, and also manage connections with UEs. Id. For example, the eNB

implements functions for “Radio Resource Management,” “Radio Bearer Control,”

and “Dynamic allocation of resources to UEs in both uplink and downlink

(scheduling).” Id., 13.




Ex-1009, FIG. 4 (p. 13).

      24.    Since “E-UTRAN is optimized for packet data transfer and the core

network is purely packet switched, [] speech is transmitted purely with Voice-over

IP (VoIP).” Ex-1015, 2. VoIP (speech) packets are typically transmitted from the
                                        14
     Case 6:20-cv-00541-ADA Document 44-3 Filed 02/05/21 Page 16 of 111




UE to the eNB at ~20 ms intervals. Id. However, since eNBs ordinarily support

communications with many UEs concurrently (and the UEs may be located in

close proximity to each other), transmissions among UEs must be coordinated to

avoid interference and ensure reliable data delivery from the UE to the eNB. In

LTE, the eNB is responsible for coordinating uplink transmissions with a

functional unit referred to as the “MAC [medium access control] scheduler.” Ex-

1009, 29.




Ex-1009, FIG. 5.4.1.5 (p. 29) (cropped).




                                           15
     Case 6:20-cv-00541-ADA Document 44-3 Filed 02/05/21 Page 17 of 111




      25.   In particular, the MAC scheduler schedules and allocates uplink

“resources” to UEs, which are then used to carry uplink data to the eNB. Id. An

allocated resource generally corresponds to a time-frequency block on which the

UE is granted permission to transmit data to the eNB. Ex-1009, 56 (“Resource

assignment consists of physical resource blocks (PRB) and [modulation and coding

scheme] (MCS). … In the uplink, E-UTRAN can dynamically allocate resources

(PRBs and MCS) to UEs at each [time transmission interval (TTI)] …”). Through

orderly allocation of uplink resources, the MAC scheduler ensures that UEs can

communicate with the eNB without interference from other UEs in the same time-

frequency blocks.

      26.   Transmissions and resource allocation in LTE occur in the context of

“frames,” which are constructs that organize radio resources in 10 ms intervals.

EX1016, 8 (“Downlink and uplink transmissions are organized into radio frames

with Tf … = 10 ms duration.”). The 10 ms frame consists of 10 subframes of 1 ms

duration each, and each subframe consists of 2 slots of 0.5 ms duration each.

EX1016, 8. The following diagram illustrates one type of frame structure defined

in LTE:




                                        16
     Case 6:20-cv-00541-ADA Document 44-3 Filed 02/05/21 Page 18 of 111




EX1016, FIG. 4.1-1 (p. 8).

      27.   LTE can operate in frequency division duplex (FDD) mode, with

separate radio channels for the downlink and uplink. Alternatively, using time

division duplex (TDD) mode, the same radio channel supports both downlink and

uplink with either downlink or uplink operational at any moment in time. For TDD

operation, the ’480 patent’s background discussion identifies several possible

uplink-downlink configurations such as “DSUUD,” “DSUDD,”

“DSUUUDDDDD,” and “DSUUDDDDDD.” Ex-1001, 2:39-40, FIG. 1. These

configurations define sequences of assignments for sub-frames in TDD to either

downlink transmissions (D), uplink transmissions (U), or special operation (S).

The 10-character sequences specify the sub-frame configuration across the full 10

ms frame, while the 5-character sequences specify the sub-frame configuration

across a 5-ms half frame that repeats identically across sub-frames 0-4 and 5-9 of

the 10-ms frame, as shown in the following figure:




                                        17
     Case 6:20-cv-00541-ADA Document 44-3 Filed 02/05/21 Page 19 of 111




      28.    As noted above, the MAC scheduler at the eNB allocates resources for

UEs to transmit VoIP packets, and the allocated resources allow the UE to transmit

during one or more uplink sub-frames. During a voice session, the UE can

transmit VoIP packets every 20 ms if appropriate uplink resources have been

allocated for the transmissions. In this regard, the ’480 patent cites Nokia476 (Ex-

1006), which describes several scheduling schemes for uplink VoIP in LTE. Ex-

1001, 2:33-37. These options included “fully dynamic scheduling,” “fully

persistent scheduling,” and “semi-persistent scheduling.” Ex-1006, 1-3. In fully

dynamic scheduling, “the UE sends a resource request in UL for every VoIP

packet” and the eNB “allocates [an] UL resource for every VoIP packet

separately …” Ex-1006, 1. While fully dynamic scheduling provides the most

scheduling freedom, it also requires a significant amount of signaling overhead to

request and allocate a resource for each VoIP packet separately. Id., 1-2. By

contrast, in fully persistent scheduling, uplink resources are persistently allocated

to permit transmission of VoIP packets on a regular basis (e.g., every 20 ms)—i.e.,


                                          18
     Case 6:20-cv-00541-ADA Document 44-3 Filed 02/05/21 Page 20 of 111




without need for separate scheduling of each packet. Ex-1006, 2. This approach

significantly reduces the amount of signaling overhead necessary for uplink VoIP,

but can also result in inefficient use of uplink resources. Ex-1006, 2-3. For

instance, a persistent resource may be pre-allocated to a UE even when no voice

packets are available for transmission (e.g., during voice silent periods). Ex-1006,

2-3. Indeed, Nokia476 recognized that “VoIP users are on average half of the time

silent,” and “a significant amount of VoIP capacity is wasted if the silence periods

are not reallocated to other VoIP users.” Id., 3.

      29.    To realize the benefits associated with both fully dynamic and fully

persistent scheduling (while mitigating their drawbacks), Nokia476 proposed a

middle ground, referred to as “semi-persistent scheduling.” Ex-1006, 3-4. In this

scheme, “persistent allocation is done separately for each talk spurt.” Id., 3.

“When a talk spurt starts, the UE should send a resource request, then the radio

resource is allocated to the UE and when the talk spurt ends, the resource is

released (explicitly with release signaling or implicitly by noticing that no more

data is coming.” Id. By releasing resources during silent periods, these resources

can be “reallocated to other VoIP users.” Id. Figure 3 of Nokia476 illustrates the

concept of semi-persistent allocation of UL VoIP:




                                          19
     Case 6:20-cv-00541-ADA Document 44-3 Filed 02/05/21 Page 21 of 111




Ex-1006, FIG. 3 (p. 3).

      30.    Due to noise and other factors, not all VoIP packets transmitted from

a UE will be properly received by an eNB. LTE provides several features to

address this problem and increase the probability that packets will be successfully

delivered to the eNB. Id. One such feature that is the focus of the ’480 patent is

“HARQ”—i.e., Hybrid Automatic Repeat Request. Ex-1001, Abstract, 2:4-62. In

general, HARQ processes combines principles of standard ARQ (automatic repeat

request) and FEC (forward error correction) processes. Standard ARQ processes

provide error control through acknowledgment messages. When a transmitting

device sends a packet (or other unit of data, including a frame) to a receiver, the

transmitting device waits for the receiver to return an acknowledgment message

confirming receipt of the packet before the transmitter attempts to send the next

packet. Id. FEC relates to methods for encoding data before transmission such

that a receiver can detect and self-correct a limited number of errors in the received

packet without requiring retransmission. Id. HARQ draws from both ARQ and

FEC by encoding data packets transmitted between the UE and eNB with error-

correction codes such that the receiving device can correct some errors in received

                                          20
     Case 6:20-cv-00541-ADA Document 44-3 Filed 02/05/21 Page 22 of 111




packets without necessarily needing to retransmit the packet. At the same time,

HARQ also provides for the receiver to return acknowledgments (e.g.,

ACKs/NACKs) to the transmitting device indicating whether a packet was

successfully received/decoded or whether retransmission is required. Id.

      31.    The ’480 patent explains that LTE UEs implement “N parallel hybrid

ARQ processes,” and the HARQ processes are “synchronous.” HARQ generally

relates to the sequence of transmissions and re-transmissions employed

successfully deliver packets. Ex-1001, 2:6-26. In this context, “re-transmission

must take place within the same HARQ process as its initial/new/first

transmission.” Id., 2:21-26. However, the ’480 patent identifies a problem that

can arise in the context of semi-persistent scheduling and synchronous HARQ,

namely that a retransmission of a first packet (according to semi-persistent

scheduling) and initial transmission of a second packet (according to synchronous

HARQ) would conflict when each is scheduled to occur at the same time from the

same UE. See Ex-1001, 6:30-43, FIG. 3.

      B.     Overview Of Proposed Techniques
      32.    Based on the observation that collisions would theoretically occur

between re-transmissions of a first packet and new transmissions of a second

packet in a HARQ process, the ’480 patent disclosed techniques for “performing

UE [] specific load balancing among HARQ processes, in particular for the case of


                                         21
     Case 6:20-cv-00541-ADA Document 44-3 Filed 02/05/21 Page 23 of 111




semi-persistent scheduling the LTE TDD UL.” Ex-1001, 6:30-35. “More

specifically, when a new transmission packet and re-transmission packet from one

UE [] occur within one HARQ process, the re-transmission packet is transmitted

during the time at which a collision would occur, and the new transmission packet

is dynamically scheduled to a new resource in another, different HARQ process.”

Id., 6:38-43. Figure 3 shows one example these techniques:




Ex-1001, FIG. 3.

      33.    As depicted in Figure 3, a conflict arises in the third frame between

the retransmission of packet P1, shown as P12 and the semi-persistently scheduled

transmission of new packet P2. Id., 6:44-7:20, FIG. 3. The ’480 patent proposes

to resolve the conflict by maintaining the retransmission of packet P1 in the

originally allocated resource using HARQ process #1, but diverting the initial

transmission of packet P2 to a different HARQ process #2 in a different subframe.

Id. Since uplink resources were not previously allocated for a different subframe

for HARQ process #2, the eNB (e.g., the MAC scheduler) dynamically allocates

                                         22
     Case 6:20-cv-00541-ADA Document 44-3 Filed 02/05/21 Page 24 of 111




such resources (shown as P20, P21), thereby enabling the UE to transmit packet P2

in this process separately from P1. Id.

      C.      Summary Of File History
      34.     I understand that the ’480 patent was filed in the United States on

April 5, 2010, and claims priority to a provisional application filed October 5,

2007. Generally Ex-1002, 97-151. The Examiner mailed one Office Action

during the course of prosecution of the ’480 patent, which rejected certain claims

as allegedly indefinite. Ex-1002, 30-34. However, the Examiner made no prior art

rejections in this Office Action. After the applicant responded to the Office Action

addressing the indefiniteness rejection, the Examiner mailed a Notice of

Allowance. Ex-1002, 9-13. Based on my review, the Examiner did not expressly

identify specific reasons for allowance. Id.

VII. OVERVIEW OF CONCLUSIONS FORMED

      35.     This declaration explains the conclusions that I have formed based on

my independent analysis. To summarize those conclusions:

             Claims 11-13 would have been obvious based on teachings from the

              prior art combination of CATT183 AND Nokia476.

             Claims 14-16 would have been obvious based on teachings from the

              prior art combination of CATT183, Nokia476, and Ranta.




                                          23
Case 6:20-cv-00541-ADA Document 44-3 Filed 02/05/21 Page 25 of 111




    Claims 17-20 would have been obvious based on teachings from the

      prior art combination of CATT183, Nokia476, and TS_36_300.

    Claims 1, 3-4, and 7-10 would have been obvious based on teachings

      from the prior art combination of CATT183, Nokia476, TS_36_300,

      and CATT115.

    Claims 5 and 6 would have been obvious based on teachings from the

      prior art combination of CATT183, Nokia476, TS_36_300,

      CATT115, and Ranta.

    Claims 1, 4, and 7-9 would have been obvious based on teachings

      from the prior art combination of CATT115, Kuusela, and

      TS_36_300.

    Claims 3 and 10 would have been obvious based on teachings from

      the prior art combination of CATT115, Kuusela, TS_36_300, and

      Nokia476.

    Claims 5 and 6 would have been obvious based on teachings from the

      prior art combination of CATT115, Kuusela, TS_36_300, and Ranta.

    Claims 11, 13-14, and 16 would have been obvious based on

      teachings from the prior art combination of CATT115, Kuusela, and

      Nokia476.




                                24
     Case 6:20-cv-00541-ADA Document 44-3 Filed 02/05/21 Page 26 of 111




             Claims 12, 15, and 17-20 would have been obvious based on

              teachings from the prior art combination of CATT115, Kuusela,

              Nokia476, and TS_36_300.

VIII. OVERVIEW OF PRIOR ART REFERENCES
      A.      CATT183
      36.     CATT183 is a published submission to a 3GPP working group

meeting in October 2007. EX1005, 1. CATT183 describes the problem of

conflicts arising between re-transmissions in synchronous HARQ and initial

transmissions in semi-persistently scheduled initial packet transmissions:

                 [S]emi-persistent scheduling has been adopted for
              VoIP. In the uplink, E-UTRAN allocates predefined
              resources for the first HARQ transmissions and potentially
              retransmissions to UEs, and HARQ is based on
              synchronous retransmissions. Because of distinct feature
              in frame structure compared with FDD, a possible HARQ
              RTT value is 10ms in TDD. Accordingly, for voice packet
              which persistent resource interval equal to 20ms, the initial
              transmission of the current voice packet will be conflicted
              with the 2nd retransmission of the last voice packet. This
              contribution will propose some feasible schemes to
              resolve the conflict.

Ex-1005, 1.




                                           25
     Case 6:20-cv-00541-ADA Document 44-3 Filed 02/05/21 Page 27 of 111




      37.     CATT183 further discusses a solution to this problem that involves

diverting the initial transmission of a new packet to a different HARQ process if

there is a conflict with a retransmission in a first HARQ process. Ex-1005, 2-3

(“Alt 2”). CATT 183 described this technique as follows:

                 Allocate two persistent resources to voice packet in
              adjacent uplink subframes, named “primary predefined
              resource” and “secondary predefined resource”. The
              interval between them is n*TTI, where n1 and n will be
              small so that the packet can be transmitted quickly. If there
              is the 2nd retransmission of the last voice packet use the
              primary predefined resource, then the initial transmission
              of the current voice packet will use the secondary
              predefined resource. Otherwise, the initial transmission
              will use the primary predefined resource, and the
              secondary predefined resource can be dynamically
              scheduled to other service.

Ex-1005, 3.

      38.     Figure 3 of CATT183 illustrates the proposed “Alt 2” solution:




Ex-1005, FIG. 3 (p. 3).

                                            26
     Case 6:20-cv-00541-ADA Document 44-3 Filed 02/05/21 Page 28 of 111



      B.     Nokia476
      39.    Nokia476 is a published submission to a 3GPP working group

meeting in February 2007. EX1006, 1. Nokia476 describes several scheduling

alternatives for uplink VoIP in LTE systems. Ex-1006, 1; generally id., 1-5. The

disclosed alternatives include fully dynamic scheduling, fully persistent

scheduling, and semi-persistent scheduling. Id.; supra, Section V.A (providing

overview of each scheme).

      40.    The ’480 patent’s background discussion acknowledges that “[s]emi-

persistent scheduling has [] been agreed to for use in LTE, wherein initial/new

transmissions of voice packets are persistently allocated (a set of resources in every

20 ms are predefined) and re-transmissions of packets are dynamically scheduled

by Layer 1/Layer 2 signaling.” Ex-1001, 2:27-32. Nokia476 provides additional

detail regarding semi-persistent scheduling, and further discloses ordinary

signaling exchanges that occur between a UE and eNB in an E-UTRAN (LTE)

system to acknowledge successful/unsuccessful receipt of uplink transmissions and

to dynamically allocate or schedule resources to the UE for upcoming

transmissions. Ex-1006, 1-5. Figure 3, for example, depicts an example signaling

exchange in the context of semi-persistent scheduling:




                                         27
     Case 6:20-cv-00541-ADA Document 44-3 Filed 02/05/21 Page 29 of 111




Ex-1006, FIG. 3 (p. 3).

      C.    Ranta
      41.   Ranta is a U.S. published patent application that discloses “wireless

communications systems and, more specifically, … techniques that provide for a

retransmission of data.” Ex-1010, [0002]. Ranta’s techniques are applicable to

wireless systems including LTE and E-UTRAN. Ex-1010, [0047] (“By way of

introduction, in current standardization efforts, such as those for a proposed 3GPP

UTRA and UTRAN long term evolution (LTE) network, it may be useful to

employ HARQ.”), [0104]-[0107].

      42.   Ranta further describes components of wireless systems such as LTE.

Ex-1010, [0052]-[0055], FIG. 1; see also id., [0121]-[0125]. For instance, Figure 1

depicts “a wireless network 1 [] adapted for communication with a UE 10 via a

base station (e.g., Node B or BTS) 12.” Id., [0052].




                                        28
     Case 6:20-cv-00541-ADA Document 44-3 Filed 02/05/21 Page 30 of 111




Ex-1010, FIG. 1.

      D.    TS_36_300
      43.   TS_36_300 is a 3GPP technical specification that “provides an

overview and overall description of the E-UTRAN radio interface protocol

architecture.” Ex-1009, 1. TS_36_300 describes elements of the UE and eNodeB

in E-UTRAN, and provides a physical layer model in Figure 5.4.1.5:




                                      29
         Case 6:20-cv-00541-ADA Document 44-3 Filed 02/05/21 Page 31 of 111




                                        Node B                                                                 UE
                                                       Error
                                                    indications
  Channel-state                                                                N Transport blocks
 information, etc.                                                             (dynamic size S1..., SN)
                                                              ACK/NACK                           ACK/NACK
                         HARQ                                 HARQ info                          HARQ info               HARQ

                                           CRC
                                          CRC                                                                CRC
                                                                                                              CRC




                                                                                                                                          Uplink transmission control
                                       Coding + RM                                                   Coding + RM
                                     Decoding + RM                                                    Coding + RM
       MAC scheduler




                                                                                                                          Redundancy
                                                                                                                            version
                                          Interl.
                                      Deinterleaving                                                       Interl.
                                                                                                          Interleaving
                       Modulation                                                                                         Modulation
                        scheme       Data modulation                                               Data                    scheme
                                    Data demodulation                                               Datamodulation
                                                                                                         modulation
                        Resource                                                                                         Resource/power
                       assignment       RB mapping                                                   RB mapping            assignment
                                    Resource demapping                                              Resource mapping
                        Antenna                                                                                            Antenna
                        mapping                                                                                            mapping
                                    Antenna demapping                                               Antenna mapping




Ex-1009, FIG. 5.4.1.5 (p. 29).

                44.            TS_36_300 explains that the medium access controller (MAC) in eNB

“includes dynamic resource schedulers that allocate physical layer resources for

the DL-SCH and UL-SCH transport channels.” Ex-1009, 56. Regarding uplink

scheduling, TS_36_300 discloses that “E-UTRAN can dynamically allocate

resources (PRBs and MCS) to UEs at each TTI via the C-RNTI on L1/L2 control

channel(s).” Id., 56. Additionally, “E-UTRAN can allocate a predefined uplink

resource for the first HARQ transmissions and potentially retransmissions to UEs.”

Id. For example, as shown in Figure 5.4.1.5, the eNB includes a HARQ functional

unit associated with the MAC scheduler to facilitate performance of HARQ-related

functions. Id., §11.



                                                                          30
      Case 6:20-cv-00541-ADA Document 44-3 Filed 02/05/21 Page 32 of 111



       E.    CATT115
       45.   CATT115 is a published submission to a 3GPP working group

meeting titled “Collision Avoidance While Using Synchronous HARQ.” EX1007,

1. CATT115 describes the problem of collisions that occur “when using

synchronous HARQ” in the E-UTRA uplink. Ex-1007, 1. “Compared with

asynchronous HARQ, synchronous HARQ implies that (re)transmissions for a

certain HARQ process are restricted to occur at known time instants.” Ex-1007, 1.

“This feature leads to collisions while other mechanisms are adopted at the same

time, such as persistent scheduling.” Id.

       46.   To this end, CATT115 proposed solutions for “collision resolution.”

Id., 1. Among these solutions, CATT115 describes an option for dynamically

allocating resources for retransmission of a first packet, while using predefined

resources (from persistent scheduling) for initial transmission of a second packet.

Id., 1-2.

                With adaptive synchronous HARQ, it seems that the
             collisions incurred due to synchronous operation can
             easily avoid by changing the resource unit assignment of
             special retransmission that will conflict with other
             transmission. Fig 1 shows an example.




                                            31
     Case 6:20-cv-00541-ADA Document 44-3 Filed 02/05/21 Page 33 of 111




                In Fig 1, after the 1st retransmission fails, the MAC
            scheduler becomes aware of that the 2nd retransmission
            will conflict with persistent scheduling. So the scheduler
            notices the UE that the 2nd retransmission will continue in
            different resource units from previous retransmission by
            corresponding control signalling.

Ex-1007, 1-2.

      F.    Kuusela
      47.   Kuusela is a U.S. published patent application that describes

techniques for “improve[ing] capacity in the context of, for example, VoIP on

[High Speed Uplink Packet Access (HSUPA)] or any other discontinuous data

transmission.” Ex-1008, [0015]; generally id., [0015]-[0026], Abstract.

      48.   Like CATT183 and CATT115, Kuusela similarly highlights the

problem of collisions that can occur between retransmissions in a HARQ process

and initial transmissions of VoIP packets. For instance, Kuusela explains that “[i]n


                                        32
      Case 6:20-cv-00541-ADA Document 44-3 Filed 02/05/21 Page 34 of 111




case of 10 ms TTI, a simple principle with VoIP service using a packet every 20

ms would be, for example, to allow transmission of only every second ARQ

process (odd or even).” Ex-1008, [0023]. “Further optimization could include

taking into account an additional process for when retransmission is needed and

there would be a conflict between the retransmission and the next packet

arriving …, and more processed could be used only when retransmission is needed

then.” Id.

      49.    Kuusela discloses two predictable alternatives for resolving a conflict

between a “retransmission” and an initial transmission for the next VoIP packet:

(1) “the retransmission could be delayed by one 10 ms frame taking the place of a

normally unused process,” or (2) “[a]lternatively, the new transmissions could be

delayed by one 10 ms frame, taking the place of [a] normally unused process and

without delaying the retransmission.” Id., [0024]-[0025]; see also id., [0016].

IX.   ANALYSIS OF COMBINATION BASED ON CATT183 AND
      NOKIA476

      A.     First Predictable Combination Overview

      50.    As I described above in §VIII.A, CATT183 describes solutions for

resolving collisions between retransmission of a first voice packet and initial

transmission of a second voice packet on a single UE in E-UTRAN by directing

them to different predefined persistent resources. Ex-1005, 2-3. When a collision

would occur between such transmissions, the UE retransmits the first packet using

                                         33
        Case 6:20-cv-00541-ADA Document 44-3 Filed 02/05/21 Page 35 of 111




the same persistent resource that was used for prior transmissions of the first

packet (the first predefined resource) and transmits the second packet using the

other persistent resource (the secondary predefined resource). Ex-1005, 2-3. The

initial transmission of the second packet thus diverts to a different HARQ process

from the first process associated with transmissions of the first packet. Id., FIG. 3.

        51.   CATT183’s proposed technique predefines the secondary resource

even before identifying a scheduled collision. Nonetheless, I believe a POSITA

would have understood that the secondary resource can alternatively be allocated

according to other well-known techniques. For example, Nokia476 describes a

range of scheduling options including “dynamic” scheduling and “persistent”

scheduling. Ex-1006, 1-4; supra, §VIII.B. Based on the teachings of Nokia476, I

believe that CATT183’s proposal for persistent scheduling of the secondary

resource would have suggested to a POSITA that the secondary resource would be

available to the UE on a regular basis, even before identifying a specific collision

between retransmission of one packet and initial transmission of another. Ex-1006,

§2.2.

        52.   A POSITA would have understood that persistent scheduling reduces

control signaling overhead between the UE and eNB, and Nokia476 explains that

dynamic scheduling offers certain comparative advantages relative to persistent

scheduling and predefining resources. For example, dynamic scheduling typically


                                          34
     Case 6:20-cv-00541-ADA Document 44-3 Filed 02/05/21 Page 36 of 111




allows for more scheduling flexibility and results in more efficient resource

allocation. Ex-1006, §2.1 (pp. 1-2) (“[d]ynamic scheduling … is naturally most

flexible from the scheduling and UL resource usage point of view”).

      53.    For the reasons explained in the following paragraphs, I believe it

would have been obvious to modify CATT183’s “Alt 2” solution according to

Nokia476’s suggestion for dynamic scheduling such that the secondary resource in

the resulting system no longer would be persistently scheduled in advance as

described in CATT18, but would instead be dynamically scheduled. In this First

Predictable Combination, a POSITA would have predictably implemented the

resulting CATT183-Nokia476 system such that the system would dynamically

allocate the secondary resource to the UE only as needed to provide additional

uplink capacity necessary to resolve a scheduled collision between a HARQ

retransmission and an initial transmission of a next voice packet from a UE.

      54.    Based on my review, multiple reasons would have prompted a

POSITA to combine the teachings of CATT183 and Nokia476 to provide for

dynamic scheduling rather than predefined persistent scheduling of the secondary

resource.

      55.    As a first reason motivating the combination, a POSITA would have

recognized that dynamically scheduling the secondary resource would provide

more efficient resource usage than predefining the secondary resource. With


                                         35
     Case 6:20-cv-00541-ADA Document 44-3 Filed 02/05/21 Page 37 of 111




dynamic scheduling, the secondary resource would be allocated only when needed

to resolve an actual conflict between a pair of transmissions from a UE during a

particular time transmission interval (TTI). Nokia476 even acknowledges that

“[d]ynamic scheduling … is naturally most flexible from the scheduling and UL

resource usage point of view.” Ex-1006, §2.1

      56.    Furthermore, a POSITA would have understood that dynamic

scheduling can reduce occurrences of unused/wasted resources that arise when a

resource is predefined before ascertaining an actual need for the resource (which

may never materialize). When there is no collision, dynamic scheduling ensures

that the resource will not be pre-allocated to the UE to address a merely potential

conflict that is never actually realized. Moreover, when the secondary resource is

not pre-defined, the scheduler (e.g., at the eNB) can allocate the resource to other

UEs as needed. Since a predefined secondary resource would not be tied to a

specific UE before detecting a collision, fewer predefined resources may be

allocated to UEs thereby increasing the pool of available/unused resources and

potentially system performance when resources are scarce. Ex-1006, §§2.1, 2.3.

A POSITA also would have seen that CATT183 acknowledges that the predefined

secondary resource can be “dynamically scheduled to other service” when it is not

needed. From this teaching, I believe a POSITA would have considered it

beneficial to implement dynamic scheduling of the secondary resource in the first


                                         36
     Case 6:20-cv-00541-ADA Document 44-3 Filed 02/05/21 Page 38 of 111




instance to increase the availability of the resource to other UEs. Moreover,

CATT183’s disclosed approach of predefining the secondary resource and

dynamically rescheduling the secondary resource when the secondary resource is

not needed introduces certain complexity in its implementation that would be

mitigated by the dynamic scheduling scheme that I have described in view of

Nokia476. See Ex-1005, §2 (“implementation complexity will be increased”).

      57.    As a second reason motivating the combination, dynamically

scheduling the secondary resource would have enabled the system to achieve

certain additional benefits that Nokia476 explains stem from dynamic scheduling.

For instance, Nokia476 identifies “[f]lexible scheduling of VoIP and other users,”

“[s]cheduling freedom,” “[f]requency and time selective scheduling,” and “[f]ast

and slow link adaptation” as advantages of dynamic scheduling schemes Ex-1006,

§2.1 (pp. 1-2).

      58.    As a third reason motivating the combination, I believe a POSITA

would have found that implementing CATT183 according to Nokia476’s

suggestion for dynamic scheduling would have been predictable since it involve

the mere application of well-known techniques (Nokia476’s dynamic scheduling)

to a known system (CATT183) to yield predictable results with high expectation of

success. CATT183 already acknowledged the feasibility of dynamic resource




                                        37
     Case 6:20-cv-00541-ADA Document 44-3 Filed 02/05/21 Page 39 of 111




allocation when there is no collision and Nokia476 provides additional detail

regarding this predictable approach.

      59.   As a fourth reason motivating the combination, a POSITA would have

found Nokia 476’s suggestion for dynamic scheduling obvious to try in the context

of CATT183. There were a finite set of options for allocating resources to an

uplink transmission, which can be broadly characterized as either pre-allocating the

resource or dynamically allocating the resource on an as-needed basis. In view of

these two predictable options, a POSITA would have found it obvious to try

dynamic allocation in CATT183 to achieve the predictable benefits associated with

such an approach as described above. Ex-1006, §2.1; see also id., §2.3.

      B.    Second Predictable Combination Overview

      60.   In §IX.A, I described a First Predictable Combination of the teachings

of CATT183 and Nokia476 in which the secondary resource is not predefined but

is instead allocated dynamically (without predefining the secondary resource

before identifying a collision). Alternatively, based on my review, it would have

been obvious to implement CATT183 according to Nokia476’s suggestion for

dynamic resource allocation in a second predictable manner that actually maintains

use of CATT183’s predefined secondary resource. Ex-1005, 2-3 (Alt 2 solution).

      61.   Recall that CATT183 proposed to “[a]llocate two persistent resources

to voice packet in adjacent uplink subframes, named ‘primary predefined resource’


                                        38
     Case 6:20-cv-00541-ADA Document 44-3 Filed 02/05/21 Page 40 of 111




and ‘secondary predefined resource.’” Ex-1005, §2.2 (“Alt 2”). However,

CATT183 also acknowledges that when there is no second retransmission of a first

voice packet that would collide with the initial transmission of a second voice

packet, then the “initial transmission [of the second voice packet] will use the

primary predefined resource, and the secondary predefined resource can be

dynamically scheduled to other service.” Id. Although stated in a different

context, a POSITA would have recognized CATT183’s proposal for dynamically

re-scheduling the secondary resource to another service to be similar to the practice

described in Nokia476 for dynamically allocating unused resources to other

services or other users. Ex-1006, §2.3 (“released resource can be allocated to some

other VoIP user”).

      62.    Based on my review, CATT183 does not expressly describe what

happens to the secondary predefined resource after it is dynamically re-scheduled

to another service. Clearly, however, the absence of a collision at one time does

not imply that collisions will not arise in the future. It would therefore be

beneficial to provide a capability to address future collisions after a predefined

resource has been dynamically rescheduled (e.g., released) when no collision was

identified at an earlier time. Considering the teachings of Nokia476,a POSITA

would have found it predictable to dynamically re-allocate a secondary resource to




                                          39
     Case 6:20-cv-00541-ADA Document 44-3 Filed 02/05/21 Page 41 of 111




a UE upon detecting a subsequent collision—even when the secondary resource

was initially predefined and then dynamically released. Supra, §IX.A.

      63.    Based on my review, a POSITA would have been motivated to re-

allocate CATT183’s secondary resource using dynamic allocation techniques

based on Nokia476 for reasons similar to those I described with respect to the First

Predictable Combination. Supra, §IX.A. For instance, by dynamically re-

allocating a secondary resource to a UE after the secondary resource was

previously released in response to identifying a scheduled collision, the likelihood

of the secondary resource going unused will likely diminish thereby increasing the

efficiency of resource usage in the system. Nokia476 also describes other known

benefits of dynamic scheduling, including “[f]lexible scheduling,” “[f]requency

and time selective scheduling,” and “[f]ast and slow link adaptation.” Ex-1006,

§2.1. Further, as I described above (§IX.A), dynamic resource allocation would

have achieved predictable results and would have been obvious to try, particularly

where the ’480 patent’s background discussion admits that dynamic resource

allocation was already known to address collisions. Ex-1001, 2:27-32. Indeed, it

would have been well understood among those working on LTE and reviewing

CATT183 and Nokia476 that UEs would be noticed of resource allocations by

PDCCH or predefined allocations.

      C.     Analysis Of Claim Elements


                                         40
     Case 6:20-cv-00541-ADA Document 44-3 Filed 02/05/21 Page 42 of 111




[11.P] A method comprising:

      64.   CATT183 discloses in §2.2 (Alt 2) a method for collision resolution,

and the First and Second Predictable CATT183-Nokia476 combinations described

above provide the recited method. Ex-1005, 2-3; supra, §IX.A-B.

[11.1] transmitting a packet re-transmission in a hybrid automatic repeat request
process using a semi-persistently scheduled uplink resource; and

      65.   CATT183 discloses transmitting a packet re-transmission in a first

HARQ process using a persistently scheduled “primary” predefined uplink

resource. Ex-1005, §2.2 (Alt 2).




Ex-1005, FIG. 1.

      66.   CATT183 further discusses that “semi-persistent scheduling has been

adopted for VoIP” in E-UTRAN. Id., §1. To the extent CATT183 does not

expressly disclose that the primary resource in the “Alt 2” embodiment is “semi-

persistently” scheduled, this feature was well known before October 5, 2007, and

would have been obvious to apply to scheduling the primary resource in the

resulting CATT183-Nokia476 combinations.

                                        41
     Case 6:20-cv-00541-ADA Document 44-3 Filed 02/05/21 Page 43 of 111




      67.    Nokia476 explains that semi-persistent scheduling involves automatic

release of persistently scheduled resources, such as during “silence periods” of a

voice session. Ex-1006, §2.3. It would have been obvious to implement the

resulting First and Second Predictable combinations according to Nokia476’s

suggestion for semi-persistent scheduling such that the primary resource would be

semi-persistently scheduled.

      68.    Based on my review, a POSITA would have sought to implement

semi-persistent scheduling in this manner for several reasons. As a first reason,

releasing the primary resource during silence periods would have advantageously

allowed for more efficient resource usage because it would then be available to re-

allocate to other users. As a second reason, semi-persistent scheduling was already

commonly agreed upon in E-UTRAN (as admitted by CATT183), and it would

have been predictable to adopt in the system in light of this agreement for purposes

of achieving uniformity. As a third reason, the resulting combination would have

achieved desired results consistent with the expected operation of semi-persistent

scheduling as described in Nokia476.




                                         42
         Case 6:20-cv-00541-ADA Document 44-3 Filed 02/05/21 Page 44 of 111




[11.2] responsive to receiving a dynamic allocation of a different hybrid automatic
repeat request process, transmitting a new packet using the dynamically allocated
different hybrid automatic repeat request process.

         69.   CATT183 describes operations for predefining a secondary resource

for a second (different) HARQ process to carry new packet transmissions in the

event of a scheduled collision. Ex-1005, §2.2 (Alt 2).

         70.   To the extent CATT183 does not expressly disclose receiving a

dynamic allocation of the second HARQ process, the First and Second Predictable

CATT183-Nokia476 combinations would have achieved this feature based on

Nokia476’s suggestions for dynamic resource allocation.1 Nokia 476 confirms that

dynamic resource allocation was well-known in the context of semi-persistent

scheduling. Ex-1006, §2.3. For instance, Figure 3 of Nokia476 shows the UE

receiving a dynamically allocated uplink resource for retransmission of a packet

that was not successfully received at the eNB:




1
    For purposes of mapping prior art, counsel for Petitioner has instructed me treat

“receiving a dynamic allocation of a different [HARQ] process,” as recited in

Element [11.2], as encompassing receipt of dynamically allocated resources for

transmitting in a different HARQ process. See, e.g., Ex-1001, 3:3-5, FIG. 7; Element

[1.2].

                                          43
     Case 6:20-cv-00541-ADA Document 44-3 Filed 02/05/21 Page 45 of 111




Ex-1006, FIG. 3 (annotated).

      71.   For the reasons that I explained in detail above (§§IX.A-B), it would

have been obvious to implement CATT183’s Alt 2 embodiment according to the

teachings of Nokia476 for dynamic resource allocation. In both the First and

Second Predictable CATT183-Nokia476 combinations, a UE in the resulting

system predictably receives a dynamic allocation of the secondary resource for a

second (different) HARQ process, and in response, transmits a new packet using

the dynamically allocated secondary resource in the different HARQ process in a

different subframe.




                                        44
Case 6:20-cv-00541-ADA Document 44-3 Filed 02/05/21 Page 46 of 111




First Predictable Combination:




Second Predictable Combination




                                 45
     Case 6:20-cv-00541-ADA Document 44-3 Filed 02/05/21 Page 47 of 111




[12] The method according to claim 11, further comprising persistently
allocating a resource for transmitting the new packet transmission in the different
hybrid automatic repeat request process.

      72.    The additional feature recited in Element [12] would have been

achieved by the CATT183-Nokia476 combination based on the following two

mappings.

      73.    First, in the Second Predictable CATT183-Nokia476 combination

described above (§IX.B), the secondary resource (corresponding to the recited

“persistently allocat[ed] … resource”) is predefined and persistently scheduled

before being dynamically rescheduled to another user/service. The secondary

resource in this instance is predefined, and is specifically provided for transmitting

a new packet transmission in the second (different) HARQ process. Ex-1005, §2.2

(Alt 2), FIG. 3.

      74.    Second, CATT183 explains how “E-UTRAN allocates predefined

resources for the first HARQ transmissions and potentially retransmissions to

UEs.” Ex-1005, §1 (emphasis added). This demonstrates that predefining both the

initial transmission in a HARQ process and retransmissions was known, and was

an approach that was even considered for the E-UTRAN standard at the time of the

earliest possible priority date of the ’480 patent (October 5, 2007). While the ’480

patent does not expressly define what is meant by “persistently” allocated, by

predefining a resource for both the initial transmission and retransmissions, the


                                          46
     Case 6:20-cv-00541-ADA Document 44-3 Filed 02/05/21 Page 48 of 111




present combination discloses this feature to at least the same extent as the ’480

patent. For example, with this approach, retransmissions do not need to be

individually scheduled on a dynamic basis and so the resource persists for

retransmissions. The ’480 patent does not mandate that the resource further persist

for transmissions of subsequent packets. See Ex-1001, 7:7-11 (“[O]nly a new

transmission that has collided with a re-transmissions need be dynamically

scheduled to another HARQ process, as other new transmissions can occur in the

persistent fashion in process #1 if the loading in HARQ process #1 is

reasonable.”), 7:65-67, 8:14-17, 8:33-36. Based on CATT183, the secondary

resource in both the First and Second Predictable CATT183-Nokia476

combinations would thus be persistently allocated for transmitting the new packet

transmission in the different HARQ process.

[13] The method according to claim 11, wherein the dynamic allocation of the
different hybrid automatic repeat request process is received from a network
element.

      75.    Nokia476 discloses that the UE receives dynamically allocated

resources from the Node B (e.g., eNB). Ex-1006, FIG. 3 (showing dynamic uplink

resource allocation provided with NACK), (“allocation is sent either on L1/L2

control channel”); generally §§2.1 (“Node B allocates UL resource”), 2.3. As

explained in detail above (§§IX.A-B), the UE in the predictable First and Second

Predictable CATT183-Nokia476-CATT115 combinations receives the dynamic


                                         47
     Case 6:20-cv-00541-ADA Document 44-3 Filed 02/05/21 Page 49 of 111




allocation of the second (different) HARQ process from the eNB (corresponding to

the recited “network element”). Compare with Ex-1001, 8:29-32, FIG. 8

(receiving dynamic allocation from eNB in ’480 patent).

X.    ANALYSIS OF COMBINATION BASED ON CATT183, NOKIA476,
      AND RANTA

[14.P] A computer readable medium encoded with a computer program executable
by a processor to perform actions comprising:
      76.   The First and Second Predictable CATT183-Nokia476 combinations

described above provide predictable techniques for resolving collisions in E-

UTRAN. Supra, §§IX.A-B. To the extent CATT183 and Nokia476 do not

expressly disclose the recited “computer readable medium,” this feature would

have been obvious in view of Ranta. For example, Ranta discloses a “UE 10 [that]

includes a data processor (DP) 10A, a memory (MEM) 10B that stores a program

(PROG) 10C …” Ex-1010, [0052]; see also [0053]-[0055], FIG. 1. Ranta also

discloses the UE can include “a computer program product … that tangibly

embodies a program of machine-readable instructions executable by a digital

processing apparatus to perform operations.” Id., [0035], [0038], claims 17, 34.

      77.   I believe a POSITA would have found it obvious to further modify the

First and Second Predictable CATT183-Nokia476 combinations according to

Ranta’s suggestions here such that the UE would include a computer-readable

medium encoded with a computer program executable by a processor to perform


                                        48
     Case 6:20-cv-00541-ADA Document 44-3 Filed 02/05/21 Page 50 of 111




the actions of the UE described above in §§IX.A-B. A number of factors would

have led a POSITA to implement the combination. For example, the computer-

readable medium would have enabled the UE to execute actions for collision

resolution and thereby achieve well-known benefits (e.g., more reliable delivery of

packet transmissions and more efficient use of uplink resources). It also would

have been predictable and natural to implement a computer-readable medium

encoded with a computer program product as claimed since UEs ordinarily

included computer-readable mediums in the relevant timeframe (e.g., October 5,

2007).

[14.1] transmitting a packet re-transmission in a hybrid automatic repeat request
process using a semi-persistently scheduled uplink resource; and
      78.   This claim element would have been provided for the reasons I

described above in §IX.C, Element [11.1].

[14.2] responsive to receiving a dynamic allocation of a different hybrid automatic
repeat request process, transmitting a new packet using the dynamically allocated
different hybrid automatic repeat request process.

      79.   This claim element would have been provided for the reasons I

described above in §IX.C, Element [11.2].

[15] The computer readable medium encoded with a computer program of claim
14, where a resource is persistently allocated for transmitting the new packet
transmission in the different hybrid automatic repeat request process.

      80.   This claim element would have been provided for the reasons I

described above in §IX.C, Element [12].

                                        49
      Case 6:20-cv-00541-ADA Document 44-3 Filed 02/05/21 Page 51 of 111




[16] The computer readable medium encoded with a computer program of claim
14, where the dynamic allocation of the different hybrid automatic repeat request
process is received from a network element.

      81.    This claim element would have been provided for the reasons I

described above in §IX.C, Element [13].

XI.   ANALYSIS OF COMBINATION BASED ON CATT183, NOKIA476,
      AND TS_36_300

[17.P] An apparatus comprising:

      82.    CATT183 discloses a UE as the recited “apparatus.” Ex-1005, §§1,

2.2 (Alt 2); see also Ex-1006, §§2.1, 2.3; Ex-1009, §5.4.1.5, FIG. 5.4.1.5

(depicting UE); supra, §§IX.A-B.

[17.1] a hybrid automatic repeat request functional unit configured to transmit a
packet re-transmission in a hybrid automatic repeat request process using a semi-
persistently scheduled uplink resource; and

      83.    TS_36_300 discloses a HARQ functional unit in the UE, and confirms

that HARQ functional units were standard UE components in E-UTRAN. Ex-

1009, §5.4.1.5, FIG. 5.4.1.5 (depicting HARQ unit in UE). A POSITA would have

implemented a HARQ functional unit in a UE in the CATT183-Nokia476-

TS_36_300 combination for multiple reasons. For example, HARQ functional

units were an expected part of the UE in E-UTRAN system in the relevant

timeframe (e.g., October 5, 2007)—as confirmed by TS_36_300. Second, a

POSITA would have appreciated that HARQ-related operations (such as the

transmission recited in element [17.1]) would naturally be performed with a


                                         50
     Case 6:20-cv-00541-ADA Document 44-3 Filed 02/05/21 Page 52 of 111




HARQ functional unit since they fall within the scope of the HARQ functional

unit’s express purpose. Id.

      84.   As described in detail above (§IX.A-B and Element [11.1]), the

HARQ functional unit would be configured to transmit a packet re-transmission in

a HARQ process using a semi-persistently scheduled uplink resource. supra,

§IX.A-B, §IX.C (Element [11.1]).

[17.2] responsive to receiving a dynamic allocation of a different hybrid automatic
repeat request process, the hybrid automatic repeat request functional unit
configured to transmit a new packet using the dynamically allocated different
hybrid automatic repeat request process.
      85.   The operations for receiving a dynamic allocation of a resource for a

different HARQ process, and transmitting a new packet using the dynamically

allocated resource in the different HARQ process would have been obvious for the

reasons explained above. Supra, §IX.C (Element [11.2]). It further would have

been obvious to configure a HARQ functional unit in the UE to perform/facilitate

these operations, for the reasons discussed in Element [11.1]. Supra, Element

[11.1]; Ex-1009, §5.4.1.5, FIG. 5.4.1.5 (depicting HARQ unit in UE); supra,

Element [11.2], §IX.A-B.

[18] The apparatus of claim 17, wherein the dynamic allocation comprises a
resource is persistently allocated for transmitting the new packet transmission in
the different hybrid automatic repeat request process.
      86.   This claim element would have been provided for the reasons I

described above in §IX.C, Element [12].

                                        51
      Case 6:20-cv-00541-ADA Document 44-3 Filed 02/05/21 Page 53 of 111




[19] The apparatus of claim 17, further comprising a receiver configured to
receive the dynamic allocation of the different hybrid automatic repeat request
process from a network element.

      87.    TS_36_300 expressly confirms that the UE in an E-UTRAN system

such as CATT183 includes a receiver for receiving transmissions from the eNB.

TS_30_300, §5.4.1.5, FIG. 5.4.1.5 (depicting UE with receiver and antenna)

(“receiver side”). The resulting CATT183-Nokia476-TS_36_300 combination

would predictably include a receiver in the UE to receive the dynamic allocation of

resources for a second/different HARQ process from the eNB (network element).

Supra, §§IX.A-B, IX.C (Element [11.2]).

[20] The apparatus of claim 17, wherein the apparatus is embodied in a user
equipment.

      88.    As described above (§IX.A-B), the apparatus is embodied in a user

equipment (UE). Supra, Element [17.P], §IX.A-B; Ex-1009, §5.4.1.5, FIG. 5.4.1.5

(depicting UE).

XII. ANALYSIS OF COMBINATION BASED ON CATT183, NOKIA476,
     TS_36_300, AND CATT115

      A.     First Predictable Combination Overview

      89.    As I described in detail above (§IX.A), a POSITA would have found

it obvious to modify CATT183 according to Nokia476’s suggestion for dynamic

resource allocation such that the secondary resource would not be predefined, but

would rather be dynamically allocated in response to identifying a scheduled

collision.

                                        52
     Case 6:20-cv-00541-ADA Document 44-3 Filed 02/05/21 Page 54 of 111




      90.    In my description above (§IX.A), I did not specifically detail how the

system would detect a collision or the signaling between the UE and eNB that

would be implicated in dynamically allocating the secondary resource.

Nonetheless, it was known in the relevant timeframe of the ’480 patent (e.g.,

October 5, 2007) that the eNB could allocate uplink resources to a UE either in

response to an explicit request from the UE (which I refer to as a “solicited”

resource allocation) or in the absence of an explicit request from the UE (which I

refer to as an “unsolicited” resource allocation). To illustrate, Nokia476 describes

that in “fully dynamic scheduling” the “UE send[s] a resource request in UL for

every VoIP packet,” and in “semi-persistent scheduling” the “UE [] send[s] a

resource request” when “a talk spurt starts.” Ex-1006, §§2.1, 2.3. With semi-

persistent scheduling, resource requests from the UE can result in a persistently

scheduled resource for initial transmissions while “[a]ll [] retransmissions are

allocated dynamically.” Id., §2.3. The dynamic scheduling of retransmissions

shows how the eNB can allocate uplink resources even when the UE does not

explicitly resource request from UE. Id.

      91.    Based on my review, CATT115 confirms that unsolicited resource

allocations were known and predictable to apply in the context of collision

resolution. As described above in Section VIII.E, CATT115 describes techniques

for dynamically allocating resources to address a collision that arises based on


                                           53
     Case 6:20-cv-00541-ADA Document 44-3 Filed 02/05/21 Page 55 of 111




synchronous HARQ and persistent scheduling. Ex-1007, §2.1; supra, §VIII.C.

Specifically, when “the MAC scheduler becomes aware [] that [a] 2nd

retransmission will conflict with persistent scheduling,” “the scheduler notices the

UE that the 2nd retransmission will continue in different resource units from

previous retransmission by corresponding control signaling.” Id.

      92.    A POSITA would have found it obvious to further modify the First

Predictable CATT183-Nokia476 system (§IX.A) based on CATT115’s suggestion

for unsolicited resource allocations, and the resulting CATT183-Nokia476-

CATT115 system would predictably be configured to dynamically allocate a

secondary resource to the UE in an unsolicited manner in response to detecting a

scheduled collision between a retransmission of a first packet and an initial

transmission of a second packet. As described by Nokia476, the dynamic resource

allocation would be sent to the UE on the downlink L1/L2 control channel (e.g., in

a MAC control PDU) consistent with expected operation of an ordinary LTE

system. See Ex-1006, §§2.1, 2.3. A number of reasons would have motivated a

POSITA to apply CATT115’s suggestion for unsolicited resource allocation in this

First Predictable Combination for a number of reasons.

      93.    As a first reason motivating the combination, by implementing

unsolicited allocation of CATT183’s secondary resource according to the teachings

of CATT115, the resulting system would have advantageously reduced the amount


                                         54
     Case 6:20-cv-00541-ADA Document 44-3 Filed 02/05/21 Page 56 of 111




of signaling overhead incurred relative to approaches that required the UE to send

an explicit resource request to the eNB. In my experience, the benefits of reducing

signaling overhead were well understood in the relevant timeframe of the ’480

patent (e.g., October 5, 2007), and tends to provide more efficient resource usage

between the UE and eNB.

      94.    As a second reason motivating the combination, I also believe a

POSITA would have found the eNB ideally positioned to detect collisions between

transmissions and retransmissions from a UE. The eNB detects when it has not

successfully received a prior uplink transmission, and thus already determines

when packet retransmission is necessary. For example, Nokia476 shows how

negative acknowledgments are sent from the eNB to UE when a packet is not

successfully received. Ex-1006, §2.3. The eNB also tracks UE transmissions

according to persistent scheduling and HARQ parameters. Therefore, a POSITA

would have expected the eNB to be readily capable of identifying scheduled

collisions and detecting the need for dynamic allocation of additional resources.

Ex-1007, §2.1.

      95.    As a third reason motivating the combination, implementing the

combined system according to CATT115’s suggestion for unsolicited resource

allocation would have involved the mere application of a known technique




                                         55
     Case 6:20-cv-00541-ADA Document 44-3 Filed 02/05/21 Page 57 of 111




(CATT115’s unsolicited resource allocation) to a predictable system (CATT183-

Nokia476) to yield no more than predictable results.

      96.    Finally, a fourth reason motivating use of unsolicited resource

allocation in the combination is that a POSITA would have found this approach

obvious to try. In the relevant timeframe of the ’480 patent (e.g., October 5, 2007),

there were conceptually just two options for causing allocation of uplink resources

to a UE: either in response to an explicit resource request from the UE or upon

occurrence of some other condition indicating the need for an uplink resource other

than the explicit request from the UE. In view of these two predictable options, it

would have been obvious to try unsolicited allocations to realize the predictable

benefits associated with this approach as described above.

      97.    The following illustration depicts an ordinary implementation of the

First Predictable Combination as modified further in view of CATT115:




                                         56
     Case 6:20-cv-00541-ADA Document 44-3 Filed 02/05/21 Page 58 of 111




      98.    As shown above, in the First Predictable Combination, the system

does not provide a predefined, persistently scheduled secondary resource. Instead,

the eNB dynamically allocates the secondary resource in an unsolicited manner as

needed upon detecting a conflict between the retransmission of first packet and a

scheduled transmission of a second packet.

      B.     Second Predictable Combination Overview

      99.    As I described in detail above (§IX.B), a POSITA would have found it

obvious to modify CATT183 according to Nokia476’s suggestion for dynamic

resource allocation such that a predefined secondary resource can be recovered

after its release, upon identifying a scheduled collision. Further, in Section XII.A,

                                         57
     Case 6:20-cv-00541-ADA Document 44-3 Filed 02/05/21 Page 59 of 111




I described how CATT115 suggests the eNB can detect a scheduled collision and

dynamically allocate resources in an unsolicited manner. Supra, §XII.A.

      100. Based on my review, a POSITA also would have found it obvious to

implement in the Second Predictable combination CATT115’s suggestion for re-

allocating the secondary resource to the UE by unsolicited notification when the

eNB identifies detects a collision between a scheduled retransmission and initial

transmission. Similar reasons would have motivated a POSITA to implement

these suggestions in the Second Predictable Combination to the reasons that I

described above with respect to the First Predictable Combination. Supra, §XII.A.

For example, unsolicited resource allocation would have been beneficial to reduce

signaling overhead that would otherwise be required for the UE to send an explicit

resource request to the eNB. In addition, a POSITA would have appreciated that

the eNB was well suited to detect scheduled collisions between transmissions and

retransmissions from a UE, and as described above (§XII.A), unsolicited resource

allocation would have achieved predictable results and would have been obvious to

try. The following illustration depicts an ordinary implementation of the Second

Predictable combination as modified further in view of CATT115:




                                        58
     Case 6:20-cv-00541-ADA Document 44-3 Filed 02/05/21 Page 60 of 111




      C.     Analysis Of Claim Elements

[1.P] A method comprising:

      101. This claim element would have been provided for the reasons I

described above in §IX.C, Element [11.P].

[1.1] detecting with a hybrid automatic repeat request function a collision
between an uplink packet re-transmission and a new uplink packet transmission
within a hybrid automatic repeat request process; and

      102. As I described above (§VIII.A), CATT183’s “Alt 2” embodiment

(§2.2) discloses a system configured to identify a scheduled collision between an

uplink packet-retransmission and a new uplink packet transmission within a first

HARQ process using the primary predefined resource. Ex-1005, §2.2 (“If there is

the 2nd retransmission of the last voice packet use the primary predefined resource,

then the initial transmission of the current voice packet will use the secondary

predefined resource.”), FIG. 3; supra, §VIII.A. The ’480 patent does not expressly

                                         59
     Case 6:20-cv-00541-ADA Document 44-3 Filed 02/05/21 Page 61 of 111




define what it means to detect a collision “within a HARQ process,” but I believe

CATT183 discloses a collision “within a HARQ process” at least to the same

extent as the ’480 patent itself. For example, CATT183 detects collisions that are

scheduled or expected to occur in a same subframe or TTI from the same UE.

Figure 1 of the ’480 patent similarly depicts HARQ processes mapped to particular

subframes from a same UE, and Figures 2-3 show alternating HARQ processes

consistent with the description of Figure 1. Ex-1001, FIG. 1-3.

      103. Additionally, as I explained in detail above (§§IX.A-B, XII.A-B), the

predictable First and Second Predictable CATT183-Nokia476-CATT115

combinations specifically provide an eNB configured to perform the recited

detection by identifying a scheduled collision between the uplink packet re-

transmission and the new uplink packet transmission. Supra, §§IX.A-B, XII.A-B.

      104. CATT115 further discloses a “MAC scheduler” at the eNB that

“becomes aware [] that the 2nd retransmission will conflict with persistent

scheduling.” Ex-1007, §2.1. To the extent CATT183, Nokia476, and CATT115

do not expressly disclose the recited “[HARQ] function,” (or HARQ functional

unit), TS_36_300 confirms that such a function was an ordinary feature of eNBs in

E-UTRAN at the time (e.g., October 5, 2007). Ex-1009, FIG. 5.4.1.5 (p. 29);

supra §VIII.D. Based on my review, it would have been obvious to implement the

First and Second Predictable CATT183-Nokia476-CATT115 combinations


                                        60
     Case 6:20-cv-00541-ADA Document 44-3 Filed 02/05/21 Page 62 of 111




according to TS_36_300’s suggestion for a HARQ function (or functional unit)

such that the HARQ function in the resulting system would detect the collision

(e.g., identify the scheduled collision) between the uplink packet re-transmission

and the new uplink packet transmission within the first HARQ process in the

primary resource and dynamically allocate resources to a HARQ process (as

recited in element [1.2]).

      105. Based on my review, a POSITA would have been prompted to

implement this combination for multiple reasons. As a first reason motivating the

combination, the HARQ function was a defined aspect of the eNB in the E-

UTRAN system in the relevant timeframe (e.g., October 5, 2007)—as confirmed

by TS_36_300. As a second reason motivating the combination, a POSITA would

have appreciated that HARQ-related operations (such as the recited “detecting”

and “dynamically allocating” operations) would naturally be performed using the

HARQ function since HARQ operations are within the expected scope of a

functional unit dedicated to HARQ. Id. As a third reason, the HARQ function is

consistent with CATT115’s suggestion for implementing a “MAC scheduler” since

E-UTRAN provides “HARQ within the MAC sublayer.” Ex-1007, §2.1; Ex-1009,

§9.1 (p. 39). The resulting combination thus would have achieved predictable

results consistent with typical use of a HARQ function, and a POSITA would have

expected a high likelihood of success in implementing the combination.


                                         61
     Case 6:20-cv-00541-ADA Document 44-3 Filed 02/05/21 Page 63 of 111




[1.2] in response, the hybrid automatic repeat request function dynamically
allocating resources for transmitting the new uplink packet transmission in a
different hybrid automatic repeat request process that does not collide with the
uplink packet re-transmission.

      106. CATT183’s ‘Alt 2’ embodiment diverts the initial transmission of a

second packet from a first HARQ process using a first predefined resource to a

second HARQ process using a second predefined resource in a different

subframe/TTI responsive to detecting a scheduled collision between the initial

transmission of the second packet and a retransmission of a first packet in the first

HARQ process. Ex-1005, §2.2 (Alt 2); supra §VIII.A. Nokia476 further discloses

dynamic resource allocation, and CATT115 suggests use of dynamic resource

allocations to avoid collision between retransmissions and initial transmissions in a

HARQ process. Ex-1006, §§2.1, 2.3; Ex-1007, §2.1. For the reasons described in

detail above (§§IX.A-B, XII.A-B), it would have been obvious to combine the

teachings of CATT183, Nokia476, and CATT115, and the resulting First and

Second Predictable combinations would have dynamically allocated, in response to

detecting an impending collision (supra Element [1.1]), a secondary resource for

transmitting the new uplink packet transmission in a different (second) HARQ

process that does not collide with the uplink packet re-transmission in the first

HARQ process. Based on TS_36_300, it further would have been predictable for

these functions to be performed with a HARQ function at the eNB (as explained

above (Element [1.1])).

                                         62
Case 6:20-cv-00541-ADA Document 44-3 Filed 02/05/21 Page 64 of 111




First Predictable Combination:




Second Predictable Combination:




                                 63
     Case 6:20-cv-00541-ADA Document 44-3 Filed 02/05/21 Page 65 of 111




[3] The method according to claim 1, wherein the allocated resources are sent
on a physical downlink control channel to a user equipment.

      107. Nokia476 teaches that uplink resource allocations in E-UTRAN are

sent over the DL L1/L2 control channel (physical downlink control channel).

Ex-1006, §2.3 (“allocation is sent [] on L1/L2 control channel”), (“allocated

dynamically using the L1/L2 control channel”), FIG. 3, §2.1 (“L1/L2 control

signaling”), FIG. 1. As described above (§IX.A-B, XII.A-B), the predictable

CATT183-Nokia476-TS_36_300-CATT115 combinations would have provided

for the allocated resource to be sent on the DL L1/L2 control channel according to

Nokia476’s suggestion. Supra, §IX.A-B, XII.A-B; infra, §XV (Element [3]).

[4] The method according to claim 1, wherein the method is executed by a
network element.

      108. As I described in detail above (§IX.A-B, XII.A-B), the methods of

both First and Second Predictable CATT183-Nokia476-TS_36_300-CATT115

combinations are executed by a network element such as an eNB with a HARQ

function in an E-UTRAN system. Ex-1007, §2.1 (“MAC scheduler”); Ex-1009,

§5.4.1.5, FIG. 5.4.1.5 (depicting eNB); Ex-1006, §§2.1, 2.3 (“Node B”); supra,

§IX.A-B.

[7.P] An apparatus comprising:
      109. According to the teachings of CATT183 and TS_36_300, the

CATT183-Nokia476-CATT115-TS_36_300 combinations provide the recited



                                        64
     Case 6:20-cv-00541-ADA Document 44-3 Filed 02/05/21 Page 66 of 111




“apparatus,” as an eNB or a component of the eNB that implements MAC/HARQ

functions. Ex-1005, §2.2 (Alt 2); Ex-1009, §5.4.1.5; supra, §IX.A-B.

[7.1] a hybrid automatic repeat request functional unit configured to detect with
a hybrid automatic repeat request function, a collision between an uplink packet
re-transmission and a new uplink packet transmission within a hybrid automatic
repeat request process; and
      110. This claim element would have been provided for the reasons I

described above in Element [1.1].

[7.2] in response, the hybrid automatic repeat request functional unit being
configured to dynamically allocate resources for transmitting the new uplink
packet transmission in a different hybrid automatic repeat request process that
does not collide with the uplink packet re-transmission.
      111. This claim element would have been provided for the reasons I

described above in Element [1.2].

[8] The apparatus according to claim 7, wherein the apparatus is embodied in
a network element.
      112. TS_36_300 teaches that the apparatus that implements MAC

scheduling and HARQ functions is embodied in the eNB (network element). Ex-

1009, §5.4.1.5, FIG. 5.4.1.5; supra, Element [1.P], §IX.A-B.

[9] The apparatus according to claim 7, wherein resources are persistently
allocated for transmitting the new uplink packet transmission in the different
hybrid automatic repeat request process.

      113. This claim element would have been provided for the reasons I

described above in §IX.C, Element [12].




                                        65
     Case 6:20-cv-00541-ADA Document 44-3 Filed 02/05/21 Page 67 of 111




[10] The apparatus according to claim 7, wherein the allocated resources are
sent on a physical downlink control channel to a user equipment.

      114. This claim element would have been provided for the reasons I

described above in Element [3].

XIII. ANALYSIS OF COMBINATION BASED ON CATT183, NOKIA476,
      TS_36_300, CATT115, AND RANTA

[5.P] A computer readable medium encoded with a computer program executable
by a processor to perform actions comprising:

      115. Ranta discloses the recited “computer readable medium.” Ex-1010,

[0052]; see also [0053]-[0055], FIG. 1; supra, §VIII.C. It would have been

obvious to further modify the CATT183-Nokia476-CATT115-TS_36_300 in view

of Ranta such that the UE and eNB would provide computer-readable media

encoded with a computer program product according to Ranta’s suggestion for at

least the reasons described in §X, Element [14.P].

[5.1] detecting with a hybrid automatic repeat request function a collision
between an uplink packet re-transmission and a new uplink packet transmission
within a hybrid automatic repeat request process; and

      116. This claim element would have been provided for the reasons I

described above in §XI.B, Element [1.1].

[5.2] in response, the hybrid automatic repeat request function dynamically
allocating resources for transmitting the new uplink packet transmission in a
different hybrid automatic repeat request process that does not collide with the
uplink packet re-transmission.

      117. This claim element would have been provided for the reasons I

described above in §XI.B, Element [1.2].

                                        66
     Case 6:20-cv-00541-ADA Document 44-3 Filed 02/05/21 Page 68 of 111




[6] The computer readable medium encoded with a computer program
according to claim 5, where resources are persistently allocated for transmitting
the new uplink packet transmission in the different hybrid automatic repeat
request process.

      118. This claim element would have been provided for the reasons I

described above in §IX.C, Element [12].

XIV. ANALYSIS OF COMBINATION BASED ON CATT115, KUUSELA,
     AND TS_36_300

      A.    Combination Overview
      119. Although CATT115 proposes in §2.1 a method of addressing

collisions in synchronous HARQ “by changing the resource unit assignment of

special retransmission that will conflict with other transmission,” CATT115 lacks

detail about changing the “resource unit assignment.” Supra, §VIII.E. CATT115

also does not expressly disclose that the dynamically allocated resources are

scheduled for a different HARQ process. Id.

      120. Based on my review, a POSITA would have found it obvious to look

to Kuusela for a predictable solution in this regard. Supra, §XIII. As I described

above (§VIII.F), Kuusela describes techniques for resolving collisions that occur

within a first HARQ process by diverting one of the conflicting transmissions to a

second process in a different timeslot. Ex-1007, [0023]-[0025]. The suggestion to

divert a conflicting transmission to a different HARQ process would have been

obvious to apply in the context of CATT115’s proposed solution. For instance,

Kuusela teaches that CATT115’s suggestion for changing the resource unit
                                        67
     Case 6:20-cv-00541-ADA Document 44-3 Filed 02/05/21 Page 69 of 111




assignment of a conflicting transmission can predictably involve diverting the

transmission to a second HARQ process in a different timeslot from when the

collision was otherwise scheduled to occur.

      121. Based on my review, several reasons would have led a POSITA to

modify CATT115’s system according to Kuusela’s suggestion for diverting a

conflicting transmission to a different HARQ process.

      122. As a first reason motivating the combination, a POSITA would have

appreciated that LTE (E-UTRAN) systems already provided support for multiple

HARQ processes for separately managing transmissions of different uplink

packets. It would have been predictable to direct a retransmission of a first packet

and an initial transmission of a second packet to different HARQ processes based

on Kuusela’s suggestion since doing so would simply entail advantageously

utilizing parallel HARQ processes in LTE according to their ordinary purposes.

      123. As a second reason motivating the combination, by diverting a

conflicting transmission to a separate HARQ process, the transmissions of the

respective packets associated with a scheduled collision would benefit from

independent management in the respective HARQ processes. For instance,

retransmissions of a first packet can continue for so long as necessary and

permitted by parameters of the HARQ process, while the second packet would be




                                         68
     Case 6:20-cv-00541-ADA Document 44-3 Filed 02/05/21 Page 70 of 111




subject to independent retransmissions as needed, thereby promoting reliable

delivery mechanisms for both packets.

      124. As a third reason, the combination would have involved the mere

application of a known technique (Kuusela’s diversion of a conflicting resource to

a separate HARQ process) to a known system (CATT115’s E-UTRAN) that was

ripe for improvement, and would have yielded no more than predictable results.

      125. Even though CATT115 describes an E-UTRAN system, while

Kuusela’s disclosure focuses on WCDMA systems (see Ex-1008, [0002]), I do not

believe these differences would have deterred a POSITA from implementing the

CATT115-Kuusela-TS_36_300 system in the manner that I’ve described herein.

In my experience, aspects of the VoIP services and HARQ processes provided in

these wireless systems were substantially similar, and a POSITA would have

appreciated the relevance of Kuusela’s teachings beyond the specific context of

WCDMA (including in E-UTRAN). Ex-1008, [0033] (“numerous other

embodiments”). Not only are the HARQ systems in WCDMA (also referred to as

the Universal Mobile Telecommunications System [UMTS]) and LTE similar, they

are both part of the same protocol layer, namely Medium Access Control. As such,

they are specified by 3GPP specifications that address this protocol layer, which in

the case of LTE is the 36.321 specification (see Exhibit 1013), and in the case of

WCDMA, the 25.321 specification, available from 3GPP at


                                         69
     Case 6:20-cv-00541-ADA Document 44-3 Filed 02/05/21 Page 71 of 111




https://portal.3gpp.org/desktopmodules/Specifications/SpecificationDetails.aspx?s

pecificationId=1175. The “36” and “25” digits refer to the respective systems of

LTE and WCDMA, while the “321” digits refer to the precise functionality the

specification addresses, which for both specifications is medium access control. In

fact, both specifications have “Medium Access Control (MAC) protocol

specification” in their titles. Therefore, a POSITA would have readily considered

the functionality of one generation of wireless technology to learn its applicability

in the subsequent generation, including Kuusela’s teachings about HARQ in

WCDMA.

      126. It is also notable that CATT115 resolves collisions by dynamically

allocating new resources to the retransmission for the first packet while the initial

transmission of the second packet is allowed to occur in the original resources

provided according to persistent scheduling. See Ex-1007, FIG. 1. Nonetheless, as

Kuusela teaches, collisions can be resolved by diverting either the first packet

retransmission or the second packet initial transmission. Ex-1008, [0024]

(“retransmission could be delayed by one 10 ms frame taking the place of a

normally unused process”), [0025] (“[a]lternatively, the new transmissions could

be delayed by one 10 ms frame, taking the place of normally unused process and

without delaying the retransmission”).




                                          70
     Case 6:20-cv-00541-ADA Document 44-3 Filed 02/05/21 Page 72 of 111




      127. I believe a POSITA would have found it obvious to further modify

CATT115 in view of Kuusela such that the system would dynamically allocate

resources for the initial transmission of the next voice packet in a second HARQ

process (rather than dynamically allocating new resources for the retransmission of

the prior voice packet), and a POSITA would have been motivated to choose this

option in particular for several reasons.

      128. As a first reason, diverting the initial transmission for the new packet

to a separate HARQ process would have been obvious to try. A POSITA would

have recognized that there are only two options for moving one of the two

transmissions, i.e., either the retransmission of the first packet will be diverted or

the initial transmission of the second packet will be diverted. Given these two

known options, it would have been obvious to implement a system that diverts the

initial transmission as a matter of design choice and to achieve at least the various

benefits described in the following paragraphs.

      129. As a second reason, by diverting the initial transmission of the new

packet, a POSITA would have recognized benefits in maintaining retransmission

of the first packet in the same HARQ process in which it began. For instance,

complexity associated with changing the first packet’s HARQ process before

successful receipt by the eNB would thus be avoided, and standard retransmission

operations of the first HARQ process would be maintained.


                                            71
     Case 6:20-cv-00541-ADA Document 44-3 Filed 02/05/21 Page 73 of 111




      130. As a third reason, the combination would have involved the mere

application of a known technique (Kussela’s suggestion to divert an initial

transmission to a separate HARQ process) to a known system (CATT115’s E-

UTRAN) that was ripe for improvement, and would have yielded no more than

predictable results.

      131. I also note that, by modifying CATT115 according to Kuusela’s

suggestion to divert the initial transmission of a new packet to the separate HARQ

process rather than the re-transmission of a first packet, it is not necessary that the

resulting system employ adaptive HARQ as provided in CATT115. Ex-1007,

§2.1. Since retransmissions in the CATT115-Kuusela system are maintained in the

same HARQ process, the system would not need to dynamically allocate resources

for retransmissions. Id. Accordingly, CATT115’s stated preference for non-

adaptive HARQ would not have dissuaded a POSITA from implementing a system

based on the teachings in §2.1 (regarding adaptive synchronous HARQ). Id. This

is especially true since the options of adaptive and non-adaptive synchronous

HARQ were still being studied for inclusion in the LTE standard in the relevant

timeframe (e.g., October 5, 2007).

      132. Furthermore, CATT115 discloses that the “MAC scheduler” of an

eNB is the entity that identifies a scheduled collision and dynamically allocates

different resources for a conflicting transmission. Ex-1007, 1. TS_36_300 further


                                           72
     Case 6:20-cv-00541-ADA Document 44-3 Filed 02/05/21 Page 74 of 111




describes the structure and functions of the eNB in E-UTRAN, and discloses a

HARQ functional unit associated with the MAC scheduler. Ex-1009, p. 29; see

also id., §5.4.1.5. TS_36_300 also confirms that E-UTRAN implements HARQ

within the “MAC sublayer,” and so the MAC sublayer would include a HARQ

function encompassing HARQ-related functions. Ex-1009, p. 39, §9. It would

have been obvious to further modify CATT115-Kuusela based on TS_36_300 such

that the HARQ function in the MAC sublayer of the eNB would handle HARQ-

related tasks including detecting collisions and facilitating dynamic allocation and

diversion of resources for the initial transmission of a packet from the UE in a

different HARQ process. A POSITA would have been motivated to implement the

resulting combination with a HARQ function in the eNB according to the

suggestion of TS_36_300 for multiple reasons. For example, the resulting

combination would be consistent with the eNB architecture explicitly provided in

the LTE standard, the HARQ unit would be naturally well-suited to handle HARQ-

related tasks consistent with its intended function, and a POSITA would have

found that the resulting system achieves predictable results.

      133. The following illustration depicts an ordinary implementation of a

system resulting from the predictable combination of teachings from CATT115-

Kuusela-TS_36_300:




                                         73
     Case 6:20-cv-00541-ADA Document 44-3 Filed 02/05/21 Page 75 of 111




      B.     Analysis Of Claim Elements

[1.P] A method comprising:

      134. CATT115 discloses a method for collision resolution in E-UTRAN.

Ex-1007, §2.1; supra, §XIV.A.

[1.1] detecting with a hybrid automatic repeat request function a collision
between an uplink packet re-transmission and a new uplink packet transmission
within a hybrid automatic repeat request process; and

      135. CATT115 discloses that “collisions incurred due to synchronous

operation can easily avoid [sic] by changing the resource unit assignment of

special retransmission that will conflict with other transmission,” and “after the 1st

retransmission fails, the MAC scheduler becomes aware [] that the 2nd

retransmission will conflict with persistent scheduling.” Ex-1007, §2.1.

Moreover, Kuusela discloses “a simple principle with VoIP service using a packet

every 20 ms would be, for example, to allow transmission of only every second


                                          74
     Case 6:20-cv-00541-ADA Document 44-3 Filed 02/05/21 Page 76 of 111




ARQ process (odd or even),” while “taking into account an additional process for

when retransmission is needed and there would be a conflict between the

retransmission and the next packet arriving.” Ex-1008, [0023]; see also id.,

[0024]-[0025]. Furthermore, to the extent CATT115 does not expressly disclose a

“HARQ function,” TS_36_300 discloses such a “HARQ function” in the eNB.

Ex-1009, FIG. 5.4.1.5 (p. 29); supra §VIII.D.

      136. As I explained in detail above (§XIV.A), the predictable combination

of CATT115-Kuusela-TS_36_300 would have detected (according to CATT115’s

and Kuusela’s suggestions), with a HARQ function (according to TS_36_300’s

suggestion), a scheduled collision between an uplink packet re-transmission and a

new uplink packet transmission within a HARQ process, as recited in claim 1. For

example, the HARQ function at the eNB would detect a collision between a second

retransmission and a persistently scheduled voice packet, as shown in the

following figure:




                                        75
     Case 6:20-cv-00541-ADA Document 44-3 Filed 02/05/21 Page 77 of 111




Supra, §XIV.A.

      137. The ’480 patent does not expressly define what it means to detect a

collision “within a HARQ process,” but I believe CATT115-Kuusela-TS_36_300

discloses a collision “within a HARQ process” at least to the same extent as

the ’480 patent itself. For example, the resulting system would detect collisions

that are scheduled or expected to occur in a same subframe or TTI from the same

UE. Figure 1 of the ’480 patent similarly depicts HARQ processes mapped to

particular subframes from a same UE, and Figures 2-3 show alternating HARQ

processes consistent with the description of Figure 1. Ex-1001, FIG. 1-3.




                                         76
     Case 6:20-cv-00541-ADA Document 44-3 Filed 02/05/21 Page 78 of 111




[1.2] in response, the hybrid automatic repeat request function dynamically
allocating resources for transmitting the new uplink packet transmission in a
different hybrid automatic repeat request process that does not collide with the
uplink packet re-transmission.

      138. CATT115 discloses that, in response to detecting a scheduled

collision, “the scheduler notices the UE that the 2nd retransmission will continue in

different resource units from previous retransmission by corresponding control

signaling.” Ex-1007, §2.1. CATT115 does not expressly disclose that the

resources are allocated for transmitting the new uplink packet in a different HARQ

process, but Kuusela discloses these features. Ex-1008, [0023]-[0025]; supra,

§VIII.F. TS_36_300 also discloses the well-known “HARQ function” defined in

E-UTRAN at the eNB. Ex-1009, FIG. 5.4.1.5 (p. 29); supra §VIII.D.

      139. For the reasons I explained in detail above (§XIV.A), it would have

been obvious to modify CATT115 in view of Kuusela such that, in response to

detecting a scheduled collision, the eNB dynamically allocates resources to the UE

for transmitting the new uplink packet transmission in a different HARQ process in

a different subframe that does not collide with the uplink packet re-transmission.

Additionally, for the reasons explained above (§XIV.A), the eNB would

predictably include a HARQ function (e.g., related to the MAC scheduler) to

perform these operations.




                                         77
     Case 6:20-cv-00541-ADA Document 44-3 Filed 02/05/21 Page 79 of 111




[4] The method according to claim 1, wherein the method is executed by a
network element.
      140. CATT115 discloses, and the resulting CATT115-Kuusela-TS_36_300

combination provides, that the method is predictably executed by an eNB

(network element). Ex-1007, §2.1 (“MAC scheduler”); supra, §§XIV.A.

[7.P] An apparatus comprising:
      141. According to the teaching of CATT115 and TS_36_300, the resulting

CATT115-Kuusela-TS_36_300 combination provides the recited “apparatus,” as

an eNB or a component of the eNB that implements MAC/HARQ functions . Ex-

1007, §2.1 (“MAC scheduler”); Ex-1009, §5.4.1.5; supra, §XIV.A.




                                       78
     Case 6:20-cv-00541-ADA Document 44-3 Filed 02/05/21 Page 80 of 111




[7.1] a hybrid automatic repeat request functional unit configured to detect with
a hybrid automatic repeat request function, a collision between an uplink packet
re-transmission and a new uplink packet transmission within a hybrid automatic
repeat request process; and

      142. This claim element would have been provided for the reasons I

described above in Element [1.1].

[7.2] in response, the hybrid automatic repeat request functional unit being
configured to dynamically allocate resources for transmitting the new uplink
packet transmission in a different hybrid automatic repeat request process that
does not collide with the uplink packet re-transmission.

      143. This claim element would have been provided for the reasons I

described above in Element [1.2].

[8] The apparatus according to claim 7, wherein the apparatus is embodied in
a network element.

      144. TS_36_300 teaches that the apparatus that implements MAC

scheduling and HARQ functions is embodied in the eNB (network element). Ex-

1009, §5.4.1.5, FIG. 5.4.1.5; supra, Element [7.P], §XIV.B.

[9] The apparatus according to claim 7, wherein resources are persistently
allocated for transmitting the new uplink packet transmission in the different
hybrid automatic repeat request process.
      145. TS_36_300 discloses “E-UTRAN can allocate a predefined uplink

resource for the first HARQ transmissions and potentially retransmissions to

UEs.” Ex-1009, §11.1.2 (emphasis added); see also Ex-1005, §1. This

demonstrates that predefining both the initial transmission in a HARQ process and

retransmissions was known, and was an approach that was even considered for the


                                       79
     Case 6:20-cv-00541-ADA Document 44-3 Filed 02/05/21 Page 81 of 111




E-UTRAN standard at the time of the earliest possible priority date of the ’480

patent (October 5, 2007). While the ’480 patent does not expressly define what is

meant by “persistently” allocated, by predefining a resource for both the initial

transmission and retransmissions, the present combination discloses this feature to

at least the same extent as the ’480 patent. For example, with this approach,

retransmissions do not need to be individually scheduled on a dynamic basis and so

the resource persists for retransmissions. The ’480 patent does not mandate that

the resource further persist for transmissions of subsequent packets. See Ex-1001,

7:7-11 (“[O]nly a new transmission that has collided with a re-transmissions need

be dynamically scheduled to another HARQ process, as other new transmissions

can occur in the persistent fashion in process #1 if the loading in HARQ process #1

is reasonable.”), 7:65-67, 8:14-17, 8:33-36.

      146. It would have been obvious to further modify the CATT183-Kuusela-

TS_36_300 system according to TS_36_300’s suggestion for allocating a

predefined uplink resource for both the initial transmission and retransmissions in

the different (second) HARQ process. A POSITA would have sought to

implement this predictable option to reduce the control signaling that would

otherwise be required to dynamically allocate individual retransmissions.

XV. ANALYSIS OF COMBINATION BASED ON CATT115, KUUSELA,
    TS_36_300, AND NOKIA476



                                         80
     Case 6:20-cv-00541-ADA Document 44-3 Filed 02/05/21 Page 82 of 111




[3] The method according to claim 1, wherein the allocated resources are sent
on a physical downlink control channel to a user equipment.

      147. CATT115 discloses that “the scheduler notices the UE that the 2nd

retransmission will continue in different resource units from previous

retransmission by corresponding control signaling.” Ex-1007, §2.1 (emphasis

added), FIG. 3 (“control signaling”); see also id., (“transmitter may change some

or all of the transmission attributes”). To the extent CATT115 does not expressly

disclose details of the control signals or how the allocated resources are sent to the

UE, Nokia476 teaches that uplink allocations for E-UTRAN in this context are

ordinarily sent over the DL L1/L2 control channel (physical downlink control

channel). Ex-1006, §2.3 (“allocation is sent [] on L1/L2 control channel”),

(“allocated dynamically using the L1/L2 control channel”), FIG. 3, §2.1 (“L1/L2

control signaling”), FIG. 1.

      148. Based on my review, it would have been obvious to apply Nokia476’s

suggestion (allocating uplink resources on DL L1/L2 control channel) to the

predictable CATT115-Kuusela-TS_36_300 combination (supra, §XIV.A) such

that the dynamically allocated resources for the new packet transmission in the

different (second) HARQ process are sent on the DL L1/L2 control channel. A

POSITA would have been motivated to implement the system in this manner,

especially since E-UTRAN provided efficient mechanisms for transmitting control

signaling on the L1/L2 control channel, and it was the ordinary method of

                                          81
     Case 6:20-cv-00541-ADA Document 44-3 Filed 02/05/21 Page 83 of 111




dynamically allocating uplink resources in the relevant timeframe (e.g., October 5,

2007) according to applicable standards. Ex-1006, §2.3.

[10] The apparatus according to claim 7, wherein the allocated resources are
sent on a physical downlink control channel to a user equipment.

      149. This claim element would have been provided for the reasons I

described above in Element [3].

XVI. ANALYSIS OF COMBINATION BASED ON CATT115, KUUSELA,
     TS_36_300, AND RANTA

[5.P] A computer readable medium encoded with a computer program executable
by a processor to perform actions comprising:

      150. Ranta discloses the recited “computer readable medium.” Ex-1010,

[0052]; see also [0053]-[0055], FIG. 1; supra, §VIII.C. It would have been

obvious to implement the CATT115-Kuusela-TS_36_300 system (e.g., the UE and

eNB) with computer-readable media encoded with a computer program product

according to Ranta’s suggestion for at least the reasons described in §X, Element

[14.P].

[5.1] detecting with a hybrid automatic repeat request function a collision
between an uplink packet re-transmission and a new uplink packet transmission
within a hybrid automatic repeat request process; and
      151. This claim element would have been provided for the reasons I

described above in §XIV.B, Element [1.1].




                                        82
     Case 6:20-cv-00541-ADA Document 44-3 Filed 02/05/21 Page 84 of 111




[5.2] in response, the hybrid automatic repeat request function dynamically
allocating resources for transmitting the new uplink packet transmission in a
different hybrid automatic repeat request process that does not collide with the
uplink packet re-transmission.

      152. This claim element would have been provided for the reasons I

described above in §XIV.B, Element [1.2].

[6] The computer readable medium encoded with a computer program
according to claim 5, where resources are persistently allocated for transmitting
the new uplink packet transmission in the different hybrid automatic repeat
request process.

      153. This claim element would have been provided for the reasons I

described above in §XIV.B, Element [9].

XVII. ANALYSIS OF COMBINATION BASED ON CATT115, KUUSELA,
      AND NOKIA476

[11.P] A method comprising:
      154. CATT115 discloses a method for collision resolution in E-UTRAN.

Ex-1007, §2.1; supra, §XIV.A.

[11.1] transmitting a packet re-transmission in a hybrid automatic repeat request
process using a semi-persistently scheduled uplink resource; and

      155. CATT115 discloses transmitting a packet re-transmission in a HARQ

process. Ex-1007, §2.1. To the extent CATT115 does not expressly disclose “using

a semi-persistently scheduled uplink resource,” Nokia476 demonstrates this feature

was well-known in the relevant timeframe (e.g., October 5, 2007). For example,

Nokia476 explains that semi-persistent scheduling allows for release of persistently

scheduled resources during “silence periods” of a voice call. Ex-1006, §2.3.

                                        83
     Case 6:20-cv-00541-ADA Document 44-3 Filed 02/05/21 Page 85 of 111




      156. Based on my review, a POSITA would have found it obvious to

implement the resulting combination according to Nokia476’s suggestion for semi-

persistent scheduling. A POSITA would have been led to this approach for each of

the reasons described above in the analysis of Element [11.1] (§IX.C). The

following diagram shows an ordinary implementation of the CATT115-Kuusela-

Nokia476 combination using semi-persistent scheduling according to Nokia476’s

suggestion:




[11.2] responsive to receiving a dynamic allocation of a different hybrid automatic
repeat request process, transmitting a new packet using the dynamically allocated
different hybrid automatic repeat request process.

      157. CATT115 discloses dynamic allocation of resource units to a UE for a

second retransmission of a first packet such that the second retransmission does not

interfere with an initial transmission of a new packet in the same resource units.

Ex-1007, §2.1 (“scheduler notices the UE that the 2nd retransmission will continue

in different resource units from previous retransmission”). The UE transmits a

new packet using the different resource units in response to their dynamic


                                         84
     Case 6:20-cv-00541-ADA Document 44-3 Filed 02/05/21 Page 86 of 111




allocation. Id. To the extent CATT115 does not expressly disclose that the

resources are for a different HARQ process or that the new packet (rather than the

first packet) would be transmitted in the different HARQ process, Kuusela

discloses these features. Ex-1008, [0023]-[0025]; supra, §VIII.F.

      158. As I explained in detail above (§XIV.A), it would have been obvious

to modify CATT115 in view of Kuusela such that the UE would receive from the

eNB dynamically allocated resources for transmitting the new packet in a different

HARQ process, and in response, transmitting a new packet using the dynamically

allocated resources in a different HARQ process.




[13] The method according to claim 11, wherein the dynamic allocation of the
different hybrid automatic repeat request process is received from a network
element.

      159. As described above with respect to Elements [11.1]-[11.2] and in

§XIV.A, the UE in the CATT115 receives the dynamic allocation of resources for


                                        85
     Case 6:20-cv-00541-ADA Document 44-3 Filed 02/05/21 Page 87 of 111




transmission of the new packet in a second (different) HARQ process from an eNB

(network element). Ex-1007, §2.1 (“MAC scheduler”); Ex-1006, §§2.1, 2.3

(“Node B”), FIGS. 1, 3; supra, Elements [11.1]-[11.2] and §XIV.A.

[14.P] A computer readable medium encoded with a computer program executable
by a processor to perform actions comprising:

      160. This claim element would have been provided for the reasons I

described above in §XVI, Element [5.P].

[14.1] transmitting a packet re-transmission in a hybrid automatic repeat request
process using a semi-persistently scheduled uplink resource; and

      161. This claim element would have been provided for the reasons I

described above in Element [11.1].

[14.2] responsive to receiving a dynamic allocation of a different hybrid automatic
repeat request process, transmitting a new packet using the dynamically allocated
different hybrid automatic repeat request process.

      162. This claim element would have been provided for the reasons I

described above in Element [11.2].

[16] The computer readable medium encoded with a computer program of claim
14, where the dynamic allocation of the different hybrid automatic repeat request
process is received from a network element.

      163. This claim element would have been provided for the reasons I

described above in Element [13].

XVIII.   ANALYSIS OF COMBINATION BASED ON CATT115,
     KUUSELA, NOKIA476, AND TS_36_300




                                        86
     Case 6:20-cv-00541-ADA Document 44-3 Filed 02/05/21 Page 88 of 111




[12] The method according to claim 11, further comprising persistently
allocating a resource for transmitting the new packet transmission in the different
hybrid automatic repeat request process.

      164. Based on my review, CATT115-Kuusela-Nokia476 provides the

method of claim 11. As described in detail above, TS_36_300 further discloses the

additional feature recited in claim 12 to at least the same extent as the ’480 patent

itself. Ex-1009, §11.1.2 (“E-UTRAN can allocate a predefined uplink resource for

the first HARQ transmissions and potentially retransmissions to UEs”); supra,

§XIV.B (Element [9]). It would have been obvious to implement the system based

on CATT115-Kuusela-Nokia476 according to TS_36_300’s suggestion here for

the reasons described above, and the resulting system would persistently allocate

the uplink resource both for the initial and retransmissions of the new packet in the

second (different) HARQ process. Supra, §XII.B.2 (Element [9]).

[15] The computer readable medium encoded with a computer program of claim
14, where a resource is persistently allocated for transmitting the new packet
transmission in the different hybrid automatic repeat request process.

      165. This claim element would have been provided for the reasons I

described above in Element [12].

[17.P] An apparatus comprising:

      166. The CATT115-Kuusela-Nokia476-TS_36_300 combination provides

a UE as the recited “apparatus.” Ex-1007, §2.1; Ex-1009, §5.4.1.5, FIG. 5.4.1.5;

supra, §XIV.A.



                                          87
     Case 6:20-cv-00541-ADA Document 44-3 Filed 02/05/21 Page 89 of 111




[17.1] a hybrid automatic repeat request functional unit configured to transmit a
packet re-transmission in a hybrid automatic repeat request process using a semi-
persistently scheduled uplink resource; and

      167. For the reasons that I described in detail above, the predictable

CATT115-Kuusela-Nokia476 combination transmits a packet-retransmission in a

HARQ process using a semi-persistently scheduled uplink resource. Supra, §XVII

(Element [11.1]). To the extent these references do not expressly disclose a HARQ

functional unit, TS_36_300 confirms that such a functional unit was ordinarily

provided in a UE apparatus according to E-UTRAN standards. Ex-1009, §5.4.1.5,

FIG. 5.4.1.5 (depicting HARQ unit in UE). It would have been obvious to

implement CATT115-Kuusela-Nokia476 further based on TS_36_300 to provide a

HARQ functional unit for at least the reasons identified above in the analysis of

Element [17.1] (§XI).

[17.2] responsive to receiving a dynamic allocation of a different hybrid automatic
repeat request process, the hybrid automatic repeat request functional unit
configured to transmit a new packet using the dynamically allocated different
hybrid automatic repeat request process.

      168. The resulting system in the predictable CATT115-Kuusela-Nokia476

combination receives a dynamic allocation of resources for transmitting a new

packet in a second/different HARQ process, and in response, transmits a new

packet using the dynamically allocated resources in the second/different HARQ

process. Supra, §XVI (Element [11.2]). It further would have been obvious to

implement CATT115-Kuusela-Nokia476 further based on TS_36_300 to provide a

                                         88
     Case 6:20-cv-00541-ADA Document 44-3 Filed 02/05/21 Page 90 of 111




HARQ functional unit configured to perform HARQ related operations (including

those recited in Element [17.2]), as described above. Supra, Element [17.1] (§XI).

[18] The apparatus of claim 17, wherein the dynamic allocation comprises a
resource is persistently allocated for transmitting the new packet transmission in
the different hybrid automatic repeat request process.

      169. This claim element would have been provided for the reasons I

described above in Element [12].

[19] The apparatus of claim 17, further comprising a receiver configured to
receive the dynamic allocation of the different hybrid automatic repeat request
process from a network element.

      170. The UE in the CATT115-Kuusela-Nokia476-TS_36_300 combination

receives the dynamic allocation of resources for transmitting in the

second/different HARQ process from an eNB (network element). Supra, §XVII

(Element [11.1]-[11.2]). TS_36_300 confirms the UE includes a receiver for

receiving information such as the dynamically allocated resources from the UE.

TS_36_300, §5.4.1.5, FIG. 5.4.1.5 (depicting UE with receiver and antenna)

(“receiver side”).

[20] The apparatus of claim 17, wherein the apparatus is embodied in a user
equipment.

      171. CATT115 discloses the apparatus embodied in a user equipment

(UE). Ex-1007, §2.1 (“notices the UE”); Ex-1009, §5.4.1.5, FIG. 5.4.1.5

(depicting UE).




                                         89
Case 6:20-cv-00541-ADA Document 44-3 Filed 02/05/21 Page 91 of 111
Case 6:20-cv-00541-ADA Document 44-3 Filed 02/05/21 Page 92 of 111




                    APPENDIX A




                                91
    Case 6:20-cv-00541-ADA Document 44-3 Filed 02/05/21 Page 93 of 111




               Peter Rysavy – Curriculum Vitae
                  PO Box 680, Hood River, OR 97031, USA
     +1-541-386-7475, public.temp1@rysavy.com, http://www.rysavy.com



       Peter Rysavy is an expert in wireless technology,
           mobile computing, and data networking

Contents
   EDUCATION: .................................................................................................... 1
   WORK EXPERIENCE ......................................................................................... 1
   PATENTS .......................................................................................................... 4
   TESTIFYING AND CONSULTING EXPERIENCE IN LITIGATION.......................... 4
   PUBLIC SPEAKING ........................................................................................... 8
   PUBLISHED ARTICLES AND REPORTS .............................................................. 8
   WIRELESS COURSES ...................................................................................... 17



   Education:
      BSEE, MSEE Electrical Engineering, Stanford University, 1979.


   Work Experience
Rysavy Research. 1993 to Present: President
      Peter Rysavy is president of Rysavy Research LLC, a consulting firm that has
      specialized in wireless technology and mobile computing since 1993. Projects have
      included evaluation of wireless technology capabilities, network performance
      measurement, reports on the evolution of wireless technology, spectrum analysis for
      broadband services, strategic consultations, system design, articles, courses and
      webcasts, and test reports.

      Peter Rysavy has expertise in IEEE 802.11 (Wi-Fi), wireless hotspots, mesh
      networks, metro and municipal Wi-Fi, paging technology, 2G, 3G, 4G, 5G, IMT-
      Advanced, IMT-2020, Global System for Mobile Communications (GSM), General
      Packet Radio Service (GPRS), Enhanced Data Rates for GSM Evolution (EDGE),
      Universal Mobile Telecommunications System (UMTS), Code Division Multiple Access
      (CDMA), Wideband CDMA (WCDMA), High Speed Downlink Packet Access (HSDPA),
      High Speed Uplink Packet Access (HSUPA), High Speed Packet Access (HSPA),
      HSPA+, Long Term Evolution (LTE), LTE-Advanced, LTE-Advanced Pro, LTE-Licensed
      Assisted Access (LAA), LTE-U, CDMA2000, CDMA2000 1XRTT, Evolved Data
      Optimized (EV-DO), Bluetooth, WiMAX, IEEE 802.16 (IEEE 802.16e, IEEE 802.16m),
      wireless security, smartphones, smartphone operating systems, Mobile IP, Evolved
      Packet System (EPS), Evolved Packet Core (EPC), e-mail, wireless e-mail, browsers,
      mobile browsers, media gateways, orthogonal frequency division multiplexing
      (OFDM), orthogonal frequency division multiple access (OFDMA), voice over IP
      (VoIP), mobile video, wireless spectrum, spectrum sharing, spectral efficiency,
      capacity analysis, mobile computing architectures, and TCP/IP networking.




                                                        92
     Case 6:20-cv-00541-ADA Document 44-3 Filed 02/05/21 Page 94 of 111



      Patent Litigation

             Peter Rysavy has worked in numerous cases, both as testifying and consulting
             expert. He has trial experience, reports, and depositions. See section 4 for
             details.

      Analysis

             Rysavy Research analyzes wireless technologies for capability, compatibility,
             interoperability, and intellectual-property considerations.

      Training

             Rysavy Research conducts wireless-technology training, both publicly and
             privately.

      Testing and Reports

             Rysavy Research tests, evaluates, and reports on all major wireless
             technologies.

      Application Development and Deployment

             Rysavy Research works with companies to define architectures, select
             vendors, perform pilots, and to deploy wireless systems and applications.

      Clients (excluding confidential litigation cases) from 1993 to present
      include:

             5G Americas, AltaVista, Anchorage Partners, Antenna Software, Apple, Arris,
             AT&T, AT&T Wireless, Aventail, Black Lowe & Graham, Bluetooth SIG,
             Broadbeam, Cingular Wireless, City of Seattle, CMP Media, Compression
             Laboratories, Coinstar, Comverse Network Systems, Cricket Wireless,
             Crosslink Capital, Customer Focused Strategies, Datacomm Research, CTIA –
             The Wireless Association, Data Communications Magazine, Datacomm
             Research, Delco Electronics, Epicenter, Epicron, Ericsson, Fish and
             Richardson, Fluke, Foley Lardner, GE, Gerson Lehrman Group, Gibson Dunn,
             Good, Google, GSMA, Hillman Company, Hobnob, Hughes Network Systems,
             IMS Expert Services, Informa, Information Week, Intel, IT World, iWindsurf,
             Juniper Networks, Kirkland & Ellis, Klarquist Sparkman, MCCI, Medtronic
             Physio-Control, Microsoft, Mobile Computing Promotion Consortium (MCPC),
             Mobile Future, Moffatt Thomas, NetMotion Wireless, Network Magazine,
             Network Computing Magazine, New York State Wireless Association, Nokia,
             Norcom Networks, Novatel Wireless, OmniSky, Pacific Commware, Portable
             Computer and Communications Association (PCCA), Portland State University,
             Powell and Gilbert, Research in Motion (RIM), Park and Associates, Quality in
             Motion, RKM Holdings, Rogers Communications, Ruckus Wireless, Sanyo,
             SkyGo, Sprint, Stratos Product Development Group, Superconductor
             Technologies, Symbian, T-Mobile, TCI, Teklicon, Tektronix, Teledyne
             Electronic Technologies, Traveling Software (LapLink), United Business Media,
             University of British Columbia, UCLA, US Department of Defense, Wells Fargo,
             White & Case, Whitworth Analytics, WiMAX Forum, Wireless Data Forum,
             Wireless Technology Association, WRQ, Xerox Palo Alto Research Center, and
             Xircom.




Peter Rysavy Curriculum Vitae                                                        Page 2
                                            93
     Case 6:20-cv-00541-ADA Document 44-3 Filed 02/05/21 Page 95 of 111



Wireless Technology Association. 2000 to 2016: Executive Director.

      Managed all the logistics of a non-profit industry organization that that evaluated
      wireless technologies, investigated mobile communications architectures, and
      promoted wireless-data interoperability. Organized and moderated more than fifty
      industry workshops.


Traveling Software (LapLink), Bothell, WA, USA. 1992 to 1993: Vice President of
Technology.

      Researched and evaluated key technologies. Developed Traveling Software's wireless
      communications strategy for local area and wide area connections. Helped define
      overall product and technology directions. Prototyped new technologies. Collaborated
      with technology partners. Developed license agreements for sale and purchase of
      technology. Participated in strategic sales efforts. Frequently traveled around the US
      and Asia. Spoke at conferences. Attended and monitored standards efforts. Managed
      patent applications and patent issues.

Traveling Software (LapLink), Bothell, WA, USA. 1988 to 1992: Vice President,
Research and Development.

      Developed Traveling Software's Research and Development department. Recruited
      over thirty professionals, including managers, design engineers, quality assurance
      engineers and technical writers. Under my management, we implemented:
      documented design and quality assurance procedures; a version control system;
      complete archiving with off-site storage; regular performance appraisals; a bonus
      plan; and well defined career paths. This R&D organization successfully brought in
      house all strategic technology and also released numerous successful software
      products for the retail PC market, including LapLink, LapLink Mac, DOS Connect for
      the HP 95LX, Organizer Link for the Sharp Wizard, and PC Link for the Casio BOSS.

Fluke Corporation, Everett, WA, USA. 1979 to 1981 and 1983 to 1988: Program
Manager, Project Manager, Design Engineer.

      As program manager, managed marketing group to determine target markets, sales
      channels, positioning and promotion in support of Fluke's operator interface
      business. As project manager, managed development of an entire family of
      communications-oriented touch terminals. Fluke introduced the first member, the
      1020 Touch Control Screen in May, 1986. Directed software (C code for 68000 family
      processor), digital hardware (surface mount, semi-custom IC's, computer aided
      engineering), package design (injection molded plastic parts, steel chassis), and
      manuals (in English, French, German and Japanese.) Coordinated many groups:
      design, manufacturing, purchasing, component engineering, and marketing. As
      design engineer from 1979 to 1981, designed hardware and firmware for various
      systems, including: RS-232 communications; IEEE-488 communications; RS-485
      multi-drop communications; thermal printer interface; cartridge drive interface;
      vacuum display driver and keypad driver.

Other Work Experience:

      Time Office Computers, Australia, 1981 to 1983: Ethernet networking, random-
      access memory, power supply hardware development.




Peter Rysavy Curriculum Vitae                                                        Page 3
                                            94
      Case 6:20-cv-00541-ADA Document 44-3 Filed 02/05/21 Page 96 of 111



       Stanford University, USA, 1976-1979: software consulting services for
       university/industry collaborations.

Additional information:

    Available at http://www.rysavy.com


    Patents
Peter Rysavy is the co-inventor of US4929935A, Apparatus for aligning raster scanned
image to touch panel, filed May 2, 1986.

Peter Rysavy is the co-inventor of US4941845 A, Data transfer cable, filed June 7, 1989.


    Testifying and Consulting Experience in Litigation
Summary

       Thirty-two cases as a testifying expert.

       Court testimony as testifying expert in one patent-litigation trial.

       Eight patent-litigation depositions.

       One breach-of-contract litigation deposition.

       Training in testifying. (Seak: How to be an Effective Expert Witness.)

       Twenty-three expert declarations for Inter Partes Review (twelve patents).

       Five expert reports on non-infringement (eleven patents).

       Six expert reports on invalidity (nine patents).

       Two expert reports on non-breach-of-contract.

       Multiple additional cases as consulting expert.

Ongoing Patent-Litigation Cases (most recent on top)

       Testifying expert on patent invalidity for Motorola. Details available upon request.

       Testifying expert for Ericsson. Inter Partes Review. U.S. Patent No. 7,016,676. Case
       no. IPR2020-00376. Firm: Haynes and Boone, LLP. Declaration of December 22,
       2019.

       Testifying expert for RPX. Inter Partes Review. U.S. Patent 7,245,917. Cases no.
       IPR2018-01387, IPR2018-01388. Firm: Klarquist Sparkman. Declaration filed July
       13, 2018. Declaration for opposition to motion to amend filed August 8, 2019.

       Testifying expert for Microsoft. Inter Partes Review. U.S. Patent No. 6,664,891. Case
       no. IPR2019-01188. Firm: Klarquist Sparkman. Declaration filed June 11, 2019.
       Second declaration filed May 25, 2020.

       Testifying expert for Microsoft. Inter Partes Review. U.S. Patent No. 7,016,676. Case
       no. IPR2019-01116. Firm: Klarquist Sparkman. Declaration filed May 29, 2019.
       Second declaration filed May 19, 2020.



Peter Rysavy Curriculum Vitae                                                           Page 4
                                               95
     Case 6:20-cv-00541-ADA Document 44-3 Filed 02/05/21 Page 97 of 111



      Testifying expert for Microsoft. Inter Partes Review. U.S. Patent No. 6,993,049. Case
      no. IPR2019-01026. Firm: Klarquist Sparkman. Declaration filed May 6, 2019.
      Second declaration filed May 19, 2020.

Prior Patent-Litigation Cases as Testifying Expert (most recent on top)

      Testifying expert for Verizon. Non-infringement, U.S. Patent No. 9,642,024. Firm:
      Holland & Knight. Expert report on non-infringement July 17, 2019. Deposed August
      9, 2019. Motion for summary judgement granted September 18, 2019.

      Testifying expert for Fossil, non-infringement and invalidity, U.S. Patent No 6490443,
      Freeny v. Fossil, case no. 2:18-cv-00049. Firm: Fish & Richardson. Expert report on
      non-infringement, May 13, 2019. Expert report on invalidity April 22, 2019. Deposed
      May 21, 2019. Parties settled.

      Testifying expert for Fossil. Inter Partes Review. U.S. Patent 6,490,443. Case no.
      IPR2019-00755. Firm: Fish & Richardson. Declaration filed April 1, 2019.

      Testifying expert for Microsoft. Inter Partes Review. U.S. Patent 9,531,657. Case no.
      IPR2017-01411. Firm: Klarquist Sparkman. Declaration filed May 8, 2017. On
      November 28, 2018, the Patent Trial and Appeal Board ruled all claims to be
      unpatentable.

      Testifying expert for Arris. Non-infringement and invalidity (one patent), Sony v.
      Arris, ITC No. 337-TA-1049. Firm: Fish & Richardson. Expert report on non-
      infringement, October 13, 2017. Expert report on invalidity September 27, 2017.
      Case settled in December 2017.

      Testifying expert for Microsoft. Inter Partes Review. U.S. Patent 8,848,892. Case no.
      IPR2017-01052. Firm: Klarquist Sparkman. Declaration filed March 9, 2017. Deposed
      November 30, 2017. On September 19, 2018, the Patent Trial and Appeal Board
      ruled all claims to be unpatentable.

      Testifying expert for Apple, non-infringement (three patents) and invalidity (two
      patents), Unwired Planet v. Apple, case No. 13-cv-04134. Firm: Gibson Dunn. Expert
      report on non-infringement January 12, 2015. Expert report on invalidity December
      3, 2014; rebuttal-reply report on invalidity January 26, 2015. Deposed February 13,
      2015. Case settled in April 2017.

      Testifying expert for Google, Inter Partes Review.

             U.S. Patent 5,809,428. Case nos. IPR2017-00529, IPR2017-00530, and
             IPR2017-00559. Three declarations filed December 30, 2016. Firm: Fish &
             Richardson. Parties settled as of May 2017 and IPR proceedings terminated.

             U.S. Patent 5,754,946. Case nos. IPR2017-00536 and IPR2017-00537. Two
             declarations filed December 29, 2016. Firm: Fish & Richardson. Parties settled
             as of May 2017 and IPR proceedings terminated.

             U.S. Patent 5,894,506. Case nos. IPR2017-00532, IPR2017-00533, IPR2017-
             00534, and IPR2017-00535. Four declarations filed December 28, 2016. Firm:
             Fish & Richardson. Parties settled as of May 2017 and IPR proceedings
             terminated.

      Testifying expert for RPX, Inter Partes Review.



Peter Rysavy Curriculum Vitae                                                        Page 5
                                            96
     Case 6:20-cv-00541-ADA Document 44-3 Filed 02/05/21 Page 98 of 111



             U.S. Patents 8,135,342 and 8,879,987. Case nos. IPR2016-01052, IPR2016-
             01053, and IPR2016-01054. Declaration filed May 17, 2016. Firm: Klarquist
             Sparkman. January 2017, all IPRs were instituted on a majority of the claims
             in the petitions, and patent owner ultimately canceled all instituted claims.

             U.S. Patents 8,135,342 and 8,879,987. Case nos. IPR2016-00985 and
             IPR2016-00989. Declaration filed April 30, 2016. Firm: Klarquist Sparkman.
             January 2017, both IPRs were instituted on a majority of the claims in the
             petitions, and patent owner ultimately canceled all instituted claims.

      Testifying expert for Microsoft, invalidity and non-infringement (two patents), in
      Eleven Engineering Inc. et al. v. Microsoft Corporation et al., No. 09-903-LPS (D.
      Del.). Firm: Fish & Richardson. Plaintiff conceded to non-infringement based on claim
      construction July 2016 prior to report submission.

      Testifying expert for LG Electronics, non-infringement (one patent), in Cellular
      Communication Equipment LLC v. LG Electronics, Inc., et al., Case no. 6:13-cv-
      00508 (EDTX). Firm: Mayer Brown. Case settled July 2016 prior to report
      submission.

      Testifying expert for T-Mobile, non-infringement (five patents), Intellectual Ventures
      v. T-Mobile US, case no. 1:13-cv-01632-LPS. Firm: Gibson Dunn. Expert report May
      26, 2016. Deposed September 20, 2016. Parties settled.

      Testifying expert for Amazon, Barnes & Noble, MediaTek, Nokia, Samsung, Texas
      Instruments, invalidity (one patent), in CSIRO v. MediaTek et al., Case No. 6:12-cv-
      578-LED-KNM. Firms: Covington & Burling, O'Melveny & Myers, Quinn Emanuel
      Urquhart & Sullivan, White & Case. Report on invalidity December 19, 2014.
      Deposed March 6, 2015. Case settled July 2015.

      Testifying expert for Apple, invalidity (three patents) in GPNE v. Apple, case no. 12-
      CV-02885-LHK. Firm: Fish & Richardson. Report on invalidity January 4, 2014.
      Deposed February 20, 2014. Testified in court October 17 and October 20, 2014.
      Jury verdict of non-infringement on all three patents.

      Testifying expert for HTC, invalidity (one patent), in Nokia v. HTC, ITC Investigation
      No. 337-TA-847. Firm: White & Case. Report 2013. Patent withdrawn from dispute.


Other Patent-Litigation Testimony

      Claim-construction declaration for Microsoft in Eleven Engineering Inc. et al. v.
      Microsoft Corporation et al., No. 09-903-LPS (D. Del.), January 28, 2016. Case
      details above.

      Claim-construction declaration for Apple in Unwired Planet v. Apple, April 7, 2014.
      Case details above.

      Declaration “In re Patent Application of Han-Jin JOH, 11/266,114.” Docket No.
      P2481US00, April 18, 2012. Firm: H.C. Park & Associates, PLC.

      Declarations for Front Row Technologies in Inter Partes Reexam. 95/001,565, April
      4, 2011; 95/001,568, March 7, 2011; 95/001,566, March 4, 2011. Firm: Black,
      Lowe & Graham PLLC.




Peter Rysavy Curriculum Vitae                                                         Page 6
                                             97
     Case 6:20-cv-00541-ADA Document 44-3 Filed 02/05/21 Page 99 of 111



Breach-of-Contract Litigation

      Testifying expert for Sprint, non-breach-of-contract, in Truckstop.net vs. Sprint
      Communications, Case No. CV-04-561-S-BLW. Firm: Moffatt Thomas. Report March
      31, 2006, supplemental report September 28, 2006. Deposed May 3, 2007. Worked
      on case 2005 to 2010.

Consulting Expert History

      Consulting expert for Maynard, Coper & Gale. SMS technology review, Pre-Lit IPR.
      2018.

      Consulting expert for T-Mobile in Intellectual Ventures v. T-Mobile USA, No. 13-cv-
      1671, No. 14-cv-1232, No. 2:17-cv-00577-JRG. Firm: Keker & Van Nest. 2016-2018.

      Consulting expert for Huawei in UK litigation, Unwired Planet International Limited v
      Huawei Technologies (UK) Co., Limited and others, Claim no. HP14 801038. Firm:
      Powell Gilbert. 2015-2016.

      Consulting expert for Nokia in Mobile Enhancement Solutions LLC v. Nokia Corp. et
      al., 3:13-cv-03977-M. Firm: King & Spalding. 2014.

      Consulting expert for Amazon in GPNE v. Amazon.com, et al. No. 1-11-CV-00426.
      Firm: Klarquist Sparkman. 2012.

      Consulting expert for Motorola in Microsoft Corp. v. Motorola Mobility, Inc. - UK
      Litigation. Claim No. HCll C04536. Firm: Powell Gilbert. 2012.

      Consulting expert for Pantech in GPNE v. Amazon.com, et al., No. 1-11-CV-00426.
      Firm: HC Park & Associates. 2012.

      Consulting expert for SkyTel (Verizon) in EON Corp. IP Holdings, LLC v. SkyTel, et
      al., Case No. 3:08-CV-385. Firm: Simpson, Thacher & Bartlett. 2009.

      Consulting expert for Research in Motion in Visto Corp. v. Research in Motion Corp.
      Firm: Kirkland & Ellis. 2008.

      Consulting expert for Starent Networks in UT Starcom, Inc. v. Starent Networks,
      Corp, No. 07 CV 2582. Firm: Finnegan, Henderson, Farabow, Garrett & Dunner.
      2008.

      Consulting expert for Apple in Apple Computer/Creative Labs Patent Disputes. Firm:
      Kirkland & Ellis. 2006.

      Consulting expert for Samsung in Reese v. Samsung Telecommunications America
      L.P. et al., Civil Action No. 2:05-CV-00415-DF. Firm: Kirkland & Ellis. 2006.

      Consulting expert for Sanyo in Antor Media Corporation v. Nokia, Inc., Utstarcom
      Personal Communications, LLC, Audiovox Communications Corp., Kyocera Wireless
      Corp., Sanyo North America Corp., Sharp Electronics Corp., NEC America, Inc.,
      Research In Motion Corp., Virgin Mobile USA, LLC, LG Electronics Mobilecomm
      U.S.A., Inc., Palmone, Inc., and Panasonic Corp. of North America, Case No. 2-05cv-
      186 LED. Firm: Kirkland & Ellis. 2005.

      Consulting expert for Sanyo in Zoltar Satellite Systems, Inc. [sic] v. LG Electronics
      Mobile Communications Co., et al., 2:05-CV-002150 LED. Firm: Foley & Lardner.
      2005.


Peter Rysavy Curriculum Vitae                                                          Page 7
                                             98
     Case 6:20-cv-00541-ADA Document 44-3 Filed 02/05/21 Page 100 of 111



      Consulting expert for Sanyo in William Reber L.L.C. v. Samsung Electronics America,
      Inc., et al. Civ. Action No. 03 C 4174. Firm: Foley Lardner. 2004.


    Public Speaking
Peter Rysavy has spoken at more than 60 public events, such as conferences, as a keynote
presenter, moderator, and panelist. See https://rysavy.com/speaking/ for details.


    Published Articles and Reports
The more-than-190 articles, reports, and white papers by Peter Rysavy, listed from most
recent to oldest, include the following:

   1. “Global 5G: Rise of a Transformational Technology,” September 2020. Report
      published by 5G Americasz.

   2. “Latest Tech Aims to Solve Riddle for Rural Broadband,” August 2020. Article for
      Fierce Wireless.

   3. “6 GHz Should Be Allocated for Both Licensed and Unlicensed Applications,” March
      2020. Article for Light Reading.

   4. “Virtualization Will Transform the Wireless Industry,” December 2019. Article for
      Fierce Wireless.

   5. “Global 5G: Implications of a Transformational Technology,” September 2019. Report
      published by 5G Americas.

   6. “How Title II Net Neutrality Undermines 5G,” June 2019. Report published by Rysavy
      Research.

   7. “How the ‘Save the Internet’ Act Breaks 5G,” May 2019. Article for Bloomberg Law.

   8. “Bad Idea of Nationalized 5G Network Put to Rest,” April 2019. Article for Fierce
      Wireless.

   9. “Untangling C-band for a New Broadband Future,” January 2019. Article for Fierce
      Wireless.

   10. “Broadband Disruption: How 5G Will Reshape the Competitive Landscape—Second
       Edition,” November 2018. Report published by Datacomm Research.

   11. “LTE to 5G: The Global Impact of Wireless Innovation,” August 2018. Report
       published by 5G Americas.

   12. “Mid-Band Spectrum for 5G Needed Now,” August 2018. Article published by Fierce
       Wireless.

   13. “Small Cells – Suddenly Essential,” March 2018. Article published by RCR Wireless.

   14. “How 5G Will Solve Rural Broadband,” January 2018. Article published by Fierce
      Wireless.

   15. “The Power of Wireless Broadband,” November 2017. Report published by Rysavy
       Research.




Peter Rysavy Curriculum Vitae                                                         Page 8
                                             99
     Case 6:20-cv-00541-ADA Document 44-3 Filed 02/05/21 Page 101 of 111



   16. “Broadband Disruption: How 5G Will Reshape the Competitive Landscape,” August
       2017. Report published by Datacomm Research.

   17. “Why 5G Will Be a Game Changer,” August 2017. Article published by Fierce
       Wireless.

   18. “LTE to 5G: Cellular and Broadband Innovation,” August 2017. Report published by
       5G Americas.

   19. Declaration of Peter Rysavy. Exhibit to CTIA Comments to Federal Communications
       Commission, WC Docket No. 17-108, Restoring Internet Freedom. 2017.

   20. “How "Title II" Net Neutrality Undermines 5G,” April 2017. Report published by
       Rysavy Research.

   21. “Accelerating Innovation in Unlicensed Spectrum,” November 2016. Article published
       by Fierce Wireless.

   22. “IoT &5G: Wait or Move?” October 2016. Report published by Informa.

   23. “Mobile Broadband Transformation,” August 2016. Report published by 5G Americas.

   24. “Threading the Spectrum Needle - Can LTE and Wi-Fi Coexist?” February 2016.
       Article published by Fierce Wireless.

   25. “5G – Promises and Pitfalls,” November 2015. Article published by RCR Wireless
       News.

   26. “LTE and 5G Innovation: Igniting Mobile Broadband,” August 2015. Report published
       by 4G Americas.

   27. “Latest FCC Auction Shatters Spectrum Myths,” January 2015. Article published by
       Gigaom.

   28. “LTE Congestion Management - Enabling Innovation and Improving the Consumer
       Experience,” January 2015. Report published by Mobile Future.

   29. “Mobile Broadband Networks Should Not Be Hampered by Net Neutrality
       Constraints,” September 2014. Article published by Fierce Wireless.

   30. “How Wireless is Different - Considerations for the Open Internet Rulemaking,”
       September 2014. Report for Mobile Future.

   31. “Beyond LTE: Enabling the Mobile Broadband Explosion,” August 2014. Report
       published by 4G Americas.

   32. “Will LTE in Unlicensed Spectrum Unlock a Vast Store of Mobile Broadband Capacity?”
       June 2014. Article published by MIMO World.

   33. “How will 5G compare to fiber, cable or DSL?” May 2014. Article published by Fierce
       Wireless.

   34. “It’s Time for a Rational Perspective on Wi-Fi,” April 2014. Article published by
       Gigaom.

   35. “Complexities of Spectrum Sharing - How to Move Forward,” April 2014. Report
       published by Mobile Future.



Peter Rysavy Curriculum Vitae                                                              Page 9
                                              100
     Case 6:20-cv-00541-ADA Document 44-3 Filed 02/05/21 Page 102 of 111



   36. “Canadian 700 MHz Auction: Analysis of Results.” April 2014. Analysis of auction that
       concluded February 2014 in Canada.

   37. “Challenges and Considerations in Defining Spectrum Efficiency,” March 2014. Article
       for Proceedings of the IEEE.

   38. “The High and Wide Future of Radio,” March 2014. Column for Fierce Wireless.

   39. “Uncertain Government Spectrum Policies Have Far-Reaching Consequences,”
       November, 2013. Article for Bloomberg BNA Insights.

   40. “Who Owns the Internet of Things?”, September 2013. Column for Fierce Wireless
       co-authored with Chris Rezendes.

   41. “Mobile Broadband Explosion - The 3GPP Wireless Evolution,” August 2013. Report
       for 4G Americas.

   42. “Learn How Technology Will Turn Less Desirable Airwaves into ‘Beachfront’
       Spectrum,” June 2013. Article for Gigaom.

   43. “Efficiency of Spectrum Use,” May 2013. Article for Fierce Wireless.

   44. “2013 Mobile Commerce Survey,” May 2013. Report for Information Week.

   45. “Trends in Enterprise Cellular Network Data Usage,” March 2013. Market research
       and report done in conjunction with NetMotion Wireless.”

   46. “White Spaces Networks Are Not “Super” Nor Even Wi-Fi,” March 2013. Article for
       Gigaom.

   47. “Mobile Commerce: State of the Market,” February 2013. Coauthored report for
       Information Week.

   48. “Vehicles and Mobility Are Converging but Fragmentation, Lack of Standards May
       Hinder Progress,” February 2013. Column for Fierce Wireless.

   49. “4G: Carriers, IT Pros Square Off,” December 2012. Report for Information Week.

   50. “Spectrum – All Options Essential, Including Incentive Auctions,” December 2012.
       Blog for HighTech Forum.

   51. “Spectrum Sharing with LTE is Conceivable But Not Trivial,” November 2012. Column
       for Fierce Wireless.

   52. “4G World: The Need For More Spectrum,” October 2012. Column for Information
       Week.

   53. “Spectrum Sharing Opens a Potential Attack Route,” October 2012. Article for
       Giagaom.

   54. “No Silver Bullets for FCC, NTIA Spectrum Challenge,” September 2012. Article for
       Bloomberg BNA.

   55. “Mobile Broadband Explosion – The 3GPP Wireless Evolution,” September 2012.
       Report for 4G Americas.

   56. “Spectrum Sharing – The Promise and The Reality,” July 2012. Report for Mobile
       Future.


Peter Rysavy Curriculum Vitae                                                       Page 10
                                             101
     Case 6:20-cv-00541-ADA Document 44-3 Filed 02/05/21 Page 103 of 111



   57. “Mobile Network Design and Deployment: How Incumbent Operators Plan for
       Technology Upgrades and Related Spectrum Needs,” June 2012. Rysavy Research
       report.

   58. “LTE: Huge Technology, Huge Challenges,” March 2012. Report for Information
       Week.

   59. “Wireless Spectrum Doomsday Looms,” January, 2012. Column for InformationWeek.

   60. “Unleashing the Wireless Power of Long-Term Evolution: Spectrum, and Lots of It,”
       December 2011. Article for Bureau of National Affairs (BNA).

   61. “Convergence of 3G/4G and Wi-Fi, October 2011. Report for InformationWeek.

   62. “Comments on Citi ‘Wireless Supply and Demand’,” October 2011. Analysis and
       report.

   63. “Mobile Broadband Explosion. 3GPP Broadband Evolution to IMT-Advanced (4G),”
       September 2011. Detailed report for 4G Americas.

   64. “Public Safety Spectrum,” July 2011. Analysis and report.

   65. “Efficient Use of Spectrum,” May, 2011. Report sponsored by CTIA, filed with the
       FCC.

   66. “The Spectrum Imperative: Mobile Broadband Spectrum and its Impacts for U.S.
       Consumers and the Economy. An Engineering Analysis,” March 2011. Report
       sponsored by Mobile Future.

   67. “Application Mobilization: A Rapidly Changing Landscape,” January 2011. Report
       published by Information Week.

   68. “Smartphone Efficiency Report,” January 2011. Rysavy Research report.

   69. “Innovation Enabled by Mobile Wireless Network Management,” Report sponsored by
      Mobile Future, filed with the FCC October, 2010.

   70. “Strategic Use of Wi-Fi in Mobile Broadband Networks,” October 2010, Rysavy
       Research white paper.

   71. “Transition to 4G – 3GPP Broadband Evolution to IMT-Advanced,” September 2010.
       Rysavy Research report for 4G Americas.

   72. “Spectrum Shortfall Consequences,” April 2010. Analysis written for CTIA and filed
      with the FCC.

   73. “Beyond Smartphones,” February, 2010. Article published by Information Week.

   74. “Mobile Broadband Capacity Constraints And the Need for Optimization,” February
       2010. Rysavy Research report.

   75. “The 2.6 GHz Spectrum Band - Unique Opportunity to Realize Global Mobile
       Broadband,” December 2009. Report published by GSMA with Peter Rysavy providing
       the technology analysis on how best to manage the 2.6 GHz band.

   76. “Net Neutrality Regulatory Proposals: Operational and Engineering Implications for
       Wireless Networks and the Consumers They Serve.” Report sponsored by Mobile
       Future, filed with the FCC January, 2010.


Peter Rysavy Curriculum Vitae                                                      Page 11
                                            102
     Case 6:20-cv-00541-ADA Document 44-3 Filed 02/05/21 Page 104 of 111



   77. “The Mobile Web Imperative,” December 2010. Article published by Information
       Week.

   78. “Air Pressure: Why IT Must Sort Out App Mobilization Challenges,” October, 2009.
       Analytics report published by Information Week.

   79. “Spectrum Crisis?” October, 2009. Article published by Information Week.

   80. “HSPA to LTE-Advanced. 3GPP Broadband Evolution to IMT-Advanced (4G)”
       September 2009. Detailed report published by 3G Americas.

   81. “3G Safeguards: Incomplete, Getting Better,” May 2009. Article published by
       Information Week.

   82. “Mobile Broadband Spectrum Demand,” December 2008. Report commissioned by
       CTIA, released at CTIA Wireless March, 2009.

   83. “Femtocells Suit Up For Work,” January 2009. Article published by Information Week.

   84. “Wireless E-Mail Efficiency Assessment,” January 2009. Test report.

   85. “HSUPA Gets Uploads Almost Up To Download Speeds,” September 2008. Article
       published by Information Week.

   86. “EDGE, HSPA and LTE - Broadband Innovation,” September 2008. White paper,
       published by 3G Americas.

   87. “Code of the Road,” August 2008. Article published by Information Week.

   88. “Global Mobile,” May 2008. Article published by Information Week.

   89. “GPS Performance,” March 2008. Test report.

   90. “Mobile Application Development Quick Start Guide,” March 2008. White paper,
       published by AT&T.

   91. “Harnessing Mobile Middleware”, December 2008. White paper published by AT&T.

   92. “Security Requirements for Wireless Networking,” December 2007. White paper.

   93. “Mobile Application Development Best Practices,” September 2007. Peter Rysavy co-
       wrote this white paper, published by AT&T.

   94. “EDGE, HSPA, LTE: The Mobile Broadband Advantage”, September 2007, White
       Paper for 3G Americas

   95. “Handheld Computing Evolution”, June 13, 2007, Network Computing Mobile
       Observer

   96. “Reach Me if You Can”, article on wireless application deployment, May 2007,
       Network Computing Magazine

   97. “Global Mobile”, May 23, 2007, Network Computing Mobile Observer

   98. “Wireless Networks, Wired Bottlenecks”, May 2, 2007, Network Computing Mobile
       Observer

   99. “Breaking the Gray Flannel Ceiling”, article on mobile IM, April 2007, Network
       Computing Magazine

Peter Rysavy Curriculum Vitae                                                         Page 12
                                            103
     Case 6:20-cv-00541-ADA Document 44-3 Filed 02/05/21 Page 105 of 111



   100.    “QoS and VoIP With 3G: Not an Easy Marriage”, Apr 11, 2007, Network
      Computing Mobile Observer

   101.     “Mobile Linux Puzzle - Coming Together.” March 2007, Network Computing
      Magazine.

   102.     “Learning from Bluetooth”, Mar 21, 2007, Network Computing Mobile
      Observer

   103.      “Disconnect!”, Feb 28, 2007, Network Computing Mobile Observer

   104.     “EV-DO Rev A: Upping the Ante”, Feb 7, 2007, Network Computing Mobile
      Observer

   105.     “IEEE 802.11n for the Enterprise—Not a Trivial Upgrade”, Jan 17, 2007,
      Network Computing Mobile Observer

   106.     “Google Embraces Mobile”, Dec 20, 2006, Network Computing Mobile
      Observer

   107.      “Using VPNs with Wireless Networks”, Nov 29, 2006, Network Computing
      Mobile Observer

   108.      “Evolved EDGE and the Future of TDMA”, Oct 18, 2006, Network Computing
      Mobile Observer

   109.       “Wireless E-Mail Efficiency Assessment.” Oct 13, 2006. White paper that
      presents the results of a detailed engineering assessment to compare network
      efficiency of RIM Blackberry versus Microsoft Direct Push.

   110.    “Mobile Broadband: EDGE, HSPA & LTE”, Sep 2006. White paper published by
      3G Americas.

   111.    “Mobile Computing Policy and De-Perimeterization”, Sep 27, 2006, Network
      Computing Mobile Observer

   112.      “Trials and Tribulations in Assessing Wireless Network Performance”, Sep 6,
      2006, Network Computing Mobile Observer

   113.    “Time to Decide”, article on wireless networking, Aug 31, 2006, Network
      Computing Cover Story

   114.     “Sprint Nextel, WiMAX and the Mobile Broadband Conundrum”, Aug 16, 2006,
      Network Computing Mobile Observer

   115.      “Wide-Area Wireless—The Next Five Years”, Jul 26, 2006, Network Computing
      Mobile Observer

   116.    “Anatomy of a Well-Designed Wireless Application”, Jul 5, 2006, Network
      Computing Mobile Observer

   117.      “Wireless Network Assessment, EVDO and WiFi Hotspots.” A detailed test
      report on the relative performance of CDMA2000 EVDO and WiFi hotspots. March 21,
      2006.

   118.      “Using Your Cell Phone as a Modem”, Jun 14, 2006, Network Computing
      Mobile Observer


Peter Rysavy Curriculum Vitae                                                      Page 13
                                            104
     Case 6:20-cv-00541-ADA Document 44-3 Filed 02/05/21 Page 106 of 111



   119.      “Convergence Update: IMS and UMA”, May 24, 2006, Network Computing
      Mobile Observer

   120.     “Mobile Broadband - Trying to Catch a Fast-Moving Target”, May 3, 2006,
      Network Computing Mobile Observer

   121.     “Integrated Voice/Data in 3G”, Apr 12, 2006, Network Computing Mobile
      Observer

   122.      “Mobile Middleware in the Broadband Era”, Mar 22, 2006, Network Computing
      Mobile Observer

   123.      “Figuring Out Metro Wi-Fi”, Mar 1, 2006, Network Computing Mobile Observer

   124.     “Sprint Nextel's Jump to the Future”, Feb 8, 2006, Network Computing Mobile
      Observer

   125.     “The Smartphone Conundrum”, Jan 18, 2006, Network Computing Mobile
      Observer

   126.      “Municipal and Mesh Wi-Fi”, Dec 21, 2005, column, Network Computing
      Mobile Observer

   127.    “Linksys WRT54G -- Not What It Used to Be”, Nov 30, 2005, column, Network
      Computing Mobile Observer

   128.      “Confusion About 4G”, Nov 9, 2005, column, Network Computing Mobile
      Observer

   129.     “Strong Capabilities, Difficult Decisions”, Oct 27, 2005, article, Network
      Computing Magazine

   130.       “Hard Numbers and Experts' Insights on Migration to Evolved 3G and 4G
      Wireless Technology”, Oct, 2005, updated public report, published by Datacomm
      Research

   131.       “Wireless Data Pricing--One Hundred Times Less Expensive and Still Not
      Satisfied”, Oct 19, 2005, column, Network Computing Mobile Observer

   132.       “Secure Mobile Access Using SSL VPNs”, Oct 2005, white paper, published by
      Aventail

   133.      “Embedded Wireless WAN”, Sep 28, 2005, column, Network Computing
      Mobile Observer

   134.     “Redefining the Endpoint--Wireless Broadband Routers”, Sep 7, 2005,
      column, Network Computing Mobile Observer

   135.      “Data Capabilities: GPRS to HSDPA and Beyond”, Sep 2005, white paper,
      published by 3G Americas

   136.     “High Speed Downlink Packet Access (HSDPA)”, Aug 17, 2005, column,
      Network Computing Mobile Observer

   137.    “The Uneven Uptake of Wireless Data”, Jul 21, 2005, column, Network
      Computing Mobile Observer




Peter Rysavy Curriculum Vitae                                                       Page 14
                                            105
     Case 6:20-cv-00541-ADA Document 44-3 Filed 02/05/21 Page 107 of 111



   138.      “Where is WiMAX?”, Jul 6, 2005, column, Network Computing Mobile
      Observer

   139.     “Mobile Broadband and the Multi-Network Path to 4G”, Jul 2005, article,
      WiMAX Business and Technology Strategies

   140.      “Freed Up or Tied Down”, Jul 21, 2005, article, Network Computing Magazine

   141.      “Wireless E-Mail for the Masses, Jun 15, 2005, column, Network Computing
      Mobile Observer

   142.      “Parallel Mobile Universes”, May 25, 2005, column, Network Computing
      Mobile Observer

   143.      “Beyond the Airlink- IP Multimedia Subsystem”, May 4, 2005, column,
      Network Computing Mobile Observer

   144.       “Secure Wireless Networking Using SSL VPNs”, May 2005, white paper,
      published by Aventail

   145.      “3 Sides to 3G”, Apr 13, 2005, column, Network Computing Mobile Observer

   146.       “Hard Numbers and Experts' Insights on Migration to Evolved 3G and 4G
      Wireless Technology”, Feb, 2005, public report, published by Datacomm Research

   147.      “Forever Evolving”, Oct 14, 2004, article, Network Computing Magazine

   148.     “Data Capabilities: GPRS to HSDPA”, Sep 2004, white paper, published by 3G
      Americas

   149.      “Brush up on Bluetooth”, Jun 24, 2004, article, Network Computing Magazine

   150.      “Policing the Airwaves”, May 7, 2004, article, Secure Enterprise Magazine

   151.      “Device Drivers (Smartphones and Wireless PDAs)”, Apr 15, 2004, article,
      Network Computing Magazine

   152.      “Making the Smart Choice (Smartphone and Wireless PDA Platform Review),
      Apr 15, 2004, article, Network Computing Magazine

   153.      “Wireless Instant Messaging: Propelling SMS and Desktop IM to the Next
      Level”, Oct 27, 2003, public report, published by Datacomm Research

   154.      Common Goals, Unique Strengths – Survey of Hotspot Operators, May 15,
      2003, article, Network Computing Magazine

   155.      “Data Capabilities for GSM Evolution to UMTS”, Nov 19, 2002, white paper,
      published by 3G Americas.

   156.      “Wireless Nirvana”, Oct 21, 2002, article, Network Computing Magazine

   157.      “Voice Capacity Enhancements for GSM Evolution to UMTS”, Jul 18, 2002,
      white paper, published by 3G Americas.

   158.     “Networking Standards and Wireless Networks”, 2002, white paper, published
      by NetMotion Wireless




Peter Rysavy Curriculum Vitae                                                      Page 15
                                           106
     Case 6:20-cv-00541-ADA Document 44-3 Filed 02/05/21 Page 108 of 111



   159.       “Public Wireless LANs: Challenges, Opportunities and Strategies”, Jul 9, 2001,
      public report, published by Datacomm Research

   160.     “Break Free With Wireless LANs”, Oct 29, 2001, article, Network Computing
      Magazine

   161.    “MMDS Struggles to Find a Foothold”, Oct 29, 2001, article, Network
      Computing Magazine

   162.      “Can MWIF Unify Cellular Protocols?”, May 2001, column, M-Business
      Magazine

   163.      “M-Wallets: Not Ready Yet”, Apr 2001, column, M-Business Magazine

   164.     “AT&T's GSM Move Could Ignite U.S. Market”, Mar 2001, column, M-Business
      Magazine, March 2001

   165.      “Lessons From I-Mode”, Feb 2001, column, M-Business Magazine

   166.     “E-Commerce Unleashed”, Jan 22, 2001, article, Network Computing
      Magazine

   167.     “Mobile-Commerce ASPs Do the Legwork”, Jan 22, 2001, article, Network
      Computing Magazine.

   168.      “Big Step to Mobile Payments”, Jan 2001, column, M-Business Magazine.

   169.      “Emerging Technology: Clear Signals for General Packet Radio Service”, Dec
      2000, article, Network Magazine.

   170.    “WAP: Untangling the Wireless Standard”, Nov 2000, article, Network
      Computing Magazine

   171.     “The Road to a Wireless Future”, Oct 30, 2000, article, Network Computing
      Magazine

   172.       “Wireless Wonders (HiperLAN and Bluetooth) Coming Your Way”, May 2000,
      article, Network Magazine.

   173.     “Managing Mobile Code”, Aug 23, 1999, online manual, Network Computing
      Magazine.

   174.      “The Evolution of Cellular Data: On the Road to 3G”, 1999, article published
      by Intel “On The Road To PCS”, February 15, 1996, article, Network Computing
      Magazine.

   175.       “Wireless IP - A Case Study”, Apr 30, 1999, article, PCS Data Today online
      journal

   176.     “Broadband Wireless: Now Playing in Select Locations”, Oct 7, 1999, article,
      Data Communications Magazine

   177.    “Satellite Services: Don’t Join the Space Race”, Sep 21, 1999, column, Data
      Communications Magazine

   178.    “Making the Case for Fixed Wireless Technology”, Jul 1999, column, Data
      Communications Magazine



Peter Rysavy Curriculum Vitae                                                       Page 16
                                            107
     Case 6:20-cv-00541-ADA Document 44-3 Filed 02/05/21 Page 109 of 111



   179.      “Wireless IP: Ready to Lift Off?”, Mar 1999, column, Data Communications
      Magazine.

   180.     “Planning and Implementing Wireless LANS”, 1999, online manual, Network
      Computing Magazine.

   181.      “Wireless Broadband and Other Fixed-Wireless Systems”, 1998, online
      manual, Network Computing Magazine.

   182.      “General Packet Radio Service (GPRS)”, September 30, 1998, GSM Data
      Today online journal.

   183.      “Wide-Area Wireless Computing”, 1997, online manual, Network Computing
      Magazine.

   184.     “Internet-To-Go, Now With Mobile IP”, November 1, 1997, article, Network
      Computing Magazine.

   185.     “Making The Call With Two-Way Paging”, January 15, 1997, article, Network
      Computing Magazine.

   186.     “Cellular Data Communications Made Easy”, July 1, 1997, article, Network
      Computing Magazine.

   187.      “Wireless Data Made To Order”, March 15, 1996, article, Network Computing
      Magazine.

   188.       “TCP/IP: The Best Protocol for Remote Computing”, public white paper, WRQ.
      1996.

   189.      “Message Middleware In A Wireless Environment”, April 15, 1996, article,
      Network Computing Magazine.

   190.       “On The Road To PCS”, Feb 15, 1996, article, Network Computing Magazine

   191.       “The ABCs of PCS,” Nov 7, 1994, article, Network World.


    Wireless Courses
The following lists the public courses that Rysavy Research has taught. These are listed in
the order of most recent to oldest. Rysavy Research has also privately taught on wireless
technology at AT&T, Bluetooth SIG, Cingular Wireless, Cricket Communications, Intel,
Medtronic, Microsoft, NetMotion Wireless, RIM, Tektronix, Teledyne, T-Mobile, and the U.S.
Department of Defense.

   1. Interop Conference, Las Vegas, May 2013. "Wireless Everywhere: LTE and Beyond,"
      1 hour course.

   2. Bellevue, WA, April 2013. "4G: Deep Technology Insights," 1 day course.

   3. Interop Conference, Las Vegas, May 2012. "LTE Update," 1 hour course.

   4. Bellevue, WA, April 2012. “Mobile Broadband Explosion,” 1 day course.

   5. Redmond, WA, December 2010. "Mobile Broadband - Technology Evolution and
      Strategic Considerations," 1 day course.



Peter Rysavy Curriculum Vitae                                                       Page 17
                                             108
     Case 6:20-cv-00541-ADA Document 44-3 Filed 02/05/21 Page 110 of 111



   6. Portland, OR, November 2010. "Mobile Broadband - Technology Evolution and
      Strategic Considerations," 1 day course.

   7. AT&T Developer Program, March 2010, “Guidelines for Delivering Streaming Services
      on AT&T’s Wireless Network,” 1 hour webcast.

   8. Bellevue, WA, Oct 2009. "Mobile Broadband - Entering the 4G Decade," 1.5 hour
      session at IEEE Wireless Workshop.

   9. Bellevue, WA, Apr 2009. Portland, OR, May 2009. "Mobile Broadband Innovation - 3G
      to 4G Evolution and Impacts," 1 day course.

   10. 3G Americas, Dec 2008, "EDGE, HSPA, LTE - Broadband Innovation," 1 hour
       webcast.

   11. AT&T Developer Program, August 2008, "Broadband Innovation - Applications for
       New Broadband Networks," 1 hour webcast.

   12. AT&T Developer Program, June 2008, "Emerging Mobile Application Architectures," 1
       hour webcast.

   13. AT&T Developer Program, March 2008, "Understanding Mobile Application
       Development Environments: Open Platforms, Tools, Capabilities, Developer
       Strategies," 1 hour webcast.

   14. AT&T Developer Program, Dec 2007, "Harnessing Mobile Middleware - Architectures,
       Functions and Integration," 1 hour webcast.

   15. AT&T Developer Program, Sep 2007, "Best Practices for Mobile Application
       Development - Strategies, Considerations, and Techniques for Optimal
       Development," 1 hour webcast.

   16. AT&T Developer Program, Apr 2007, "How Enterprises Can Get Ready for IP
       Multimedia Subsystem (IMS): IMS Strategies and Application Development
       Approaches," 1 hour webcast.

   17. Bellevue, WA, May 2006, “Evolution of Mobile Broadband”, 1 day course.

   18. Portland State University, Apr 2006, "Wireless Technology Advances: Wi-Fi, 3G,
       WiMAX, Mobile Broadband", 1 day course.

   19. Portland State University, Sep 2005, "3G, Evolved 3G, 4G and WiMAX", 1 day
       course.

   20. Bellevue, WA, April 2005, "Wireless Technology Advances", 1 day course.

   21. CTIA Wireless Data University, Mar 2005, "Wi-Fi and WiMAX in Detail", half day
       course.

   22. Portland State University, Jan 2005, "Wi-Fi Technology - Evolution and Integration",
       1 day course.

   23. CTIA Wireless Data University, Oct 2004, Wi-Fi - Technology, Evolution, Adoption
       and Hotspots, Added Section: WiMAX", half day course.

   24. Portland State University, Jun 2004, "3G, WiMAX and other Wide-Area Broadband
       Wireless Networks", 1 day course.


Peter Rysavy Curriculum Vitae                                                       Page 18
                                            109
     Case 6:20-cv-00541-ADA Document 44-3 Filed 02/05/21 Page 111 of 111



   25. CTIA Wireless Data University, Mar 2004, "Wi-Fi - Technology, Evolution, Adoption
       and Hotspots", half day course.

   26. Portland State University, Nov 2003, "Wi-Fi - Evolution, Adoption and Hotspots", 1
       day course.

   27. CTIA Wireless Data University, Oct 2003, "Wi-Fi Technology - Evolution, Adoption
       and Hotspots", half day course.

   28. IEEE Wireless LAN Conference, 2002, "Wireless LAN Business and Marketing Issues",
       1 hour.

   29. Portland State University, 2002, "WLANs, 3G Cellular and Beyond", 2 day course.

   30. Portland State University, 2001, "Next Generation Cellular Data", 1 day course.

   31. CMP Web 2001, "The Wireless Web in Detail", 1 day course.

   32. IEEE Chapter Evening Presentation, 2001, "Wireless Networking Advances - Setting
       Reasonable Expectations", 2 hours.

   33. UCLA, 2001, "Wireless Data Systems", 1 day course.

   34. CMP Web 2000, "Wireless Data Networks", 1 day course.

   35. UCLA, 2000, "Wireless Data Systems", 2 day course.

   36. UCLA, 1999, "New Third Generation Cellular, Digital PCS and Broadband Mobile Data
       - What Will Dominate?", 4 day course co-taught with C. R. Baugh Ph.D.

   37. Portable Design Conference, 1999, "Wireless Data Integration", 1 day course.

   38. Northcon, 1998, "Wireless Data Networking Advances", 1 day course.

   39. UCLA, 1998, "Technologies for Wireless Competitive Markets: Cellular, PCS and
       Wireless Data", 4 day course co-taught with C. R. Baugh Ph.D.

   40. UCLA, 1997, "Cellular, PCS and Wireless Data Technology", 4 day course co-taught
       with C. R. Baugh Ph.D.

   41. UCLA, 1996, "Wireless Voice And Data Communications (Personal Communications
       Services, Digital Cellular, and Wireless Data)", 4 day course co-taught with C. R.
       Baugh Ph.D.

   42. UCLA, 1995, "Wireless Voice And Data Communications (Personal Communications
       Services, Digital Cellular, and Wireless Data)", 4 day course co-taught with C. R.
       Baugh Ph.D.

   43. UCLA, 1994, "Wireless Voice And Data Communications (Personal Communications
       Services, Digital Cellular, and Wireless Data)", 4 day course co-taught with C. R.
       Baugh Ph.D.



   CV Version of September 29, 2020




Peter Rysavy Curriculum Vitae                                                       Page 19
                                            110
